Exhibit 10.25

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

$675,000,000

 

CREDIT AGREEMENT

 

Among

 

CONCENTRA INC.,

as Holdings,

 

CONCENTRA OPERATING CORPORATION,

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent,

 

and

 

CITICORP NORTH AMERICA, INC.

and

CREDIT SUISSE FIRST BOSTON

as Co-Syndication Agents

 

Dated as of September 30, 2005

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   1

1.1

 

Defined Terms

   1

1.2

 

Other Definitional Provisions

   26

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

   26

2.1

 

Term Loans

   26

2.2

 

Procedure for Term Loan Borrowing

   26

2.3

 

Repayment of Term Loans

   27

2.4

 

Revolving Commitments

   28

2.5

 

Procedure for Revolving Loan Borrowing

   28

2.6

 

Commitment Fees, etc

   28

2.7

 

Termination or Reduction of Revolving Commitments

   29

2.8

 

Optional Prepayments

   29

2.9

 

Mandatory Prepayments and Commitment Reductions

   29

2.10

 

Conversion and Continuation Options

   30

2.11

 

Limitations on Eurodollar Tranches

   31

2.12

 

Interest Rates and Payment Dates

   31

2.13

 

Computation of Interest and Fees

   32

2.14

 

Inability to Determine Interest Rate

   32

2.15

 

Pro Rata Treatment and Payments

   32

2.16

 

Requirements of Law

   34

2.17

 

Taxes

   35

2.18

 

Indemnity

   37

2.19

 

Change of Lending Office

   37

2.20

 

Replacement of Lenders

   37

SECTION 3. LETTERS OF CREDIT

   38

3.1

 

L/C Commitment

   38

3.2

 

Procedure for Issuance of Letter of Credit

   39

3.3

 

Fees and Other Charges

   39

3.4

 

L/C Participations

   39

3.5

 

Reimbursement Obligation of the Borrower

   40

3.6

 

Obligations Absolute

   40

3.7

 

Letter of Credit Payments

   41

3.8

 

Applications

   41

SECTION 4. REPRESENTATIONS AND WARRANTIES

   41

4.1

 

Financial Condition

   41

4.2

 

No Change

   42

 

- i -



--------------------------------------------------------------------------------

4.3

 

Existence; Compliance with Law

   42

4.4

 

Power; Authorization; Enforceable Obligations

   42

4.5

 

No Legal Bar

   43

4.6

 

Litigation

   43

4.7

 

No Default

   43

4.8

 

Ownership of Property; Liens

   43

4.9

 

Intellectual Property

   44

4.10

 

Taxes

   44

4.11

 

Federal Regulations

   44

4.12

 

Labor Matters

   44

4.13

 

ERISA

   44

4.14

 

Investment Company Act; Other Regulations

   45

4.15

 

Subsidiaries

   45

4.16

 

Use of Proceeds

   45

4.17

 

Environmental Matters

   45

4.18

 

Accuracy of Information, etc

   46

4.19

 

Security Documents

   47

4.20

 

Solvency

   47

4.21

 

Senior Indebtedness

   47

4.22

 

Insurance

   47

4.23

 

Certain Documents

   48

4.24

 

Holdings Indebtedness

   48

SECTION 5. CONDITIONS PRECEDENT

   48

5.1

 

Conditions to Initial Extension of Credit

   48

5.2

 

Conditions to Each Extension of Credit

   50

SECTION 6. AFFIRMATIVE COVENANTS

   51

6.1

 

Financial Statements

   51

6.2

 

Certificates; Other Information

   52

6.3

 

Payment of Obligations

   53

6.4

 

Maintenance of Existence; Compliance

   54

6.5

 

Maintenance of Property; Insurance

   54

6.6

 

Inspection of Property; Books and Records; Discussions

   54

6.7

 

Notices

   54

6.8

 

Environmental Laws

   55

6.9

 

Additional Collateral, etc

   55

SECTION 7. NEGATIVE COVENANTS

   57

7.1

 

Financial Condition Covenants

   57

7.2

 

Indebtedness

   59

7.3

 

Liens

   60

7.4

 

Fundamental Changes

   61

7.5

 

Disposition of Property

   61

 

- ii –



--------------------------------------------------------------------------------

7.6

 

Restricted Payments

   62

7.7

 

Capital Expenditures

   63

7.8

 

Investments

   63

7.9

 

Acquisitions

   64

7.10

 

Optional Payments and Modifications of Certain Debt Instruments

   65

7.11

 

Transactions with Affiliates

   65

7.12

 

Sales and Leasebacks

   66

7.13

 

Changes in Fiscal Periods

   66

7.14

 

Negative Pledge Clauses

   66

7.15

 

Clauses Restricting Subsidiary Distributions

   66

7.16

 

Lines of Business

   66

7.17

 

Limitation of Activities of Holdings

   66

7.18

 

Limitation of Permitted Joint Ventures

   67 SECTION 8. EVENTS OF DEFAULT    67 SECTION 9. THE AGENTS    71

9.1

 

Appointment

   71

9.2

 

Delegation of Duties

   72

9.3

 

Exculpatory Provisions

   72

9.4

 

Reliance by Administrative Agent

   72

9.5

 

Notice of Default

   73

9.6

 

Non–Reliance on Agents and Other Lenders

   73

9.7

 

Indemnification

   73

9.8

 

Agent in Its Individual Capacity

   74

9.9

 

Successor Administrative Agent

   74

9.10

 

Other Representatives

   74 SECTION 10. MISCELLANEOUS    75

10.1

 

Amendments and Waivers

   75

10.2

 

Notices

   76

10.3

 

No Waiver; Cumulative Remedies

   77

10.4

 

Survival of Representations and Warranties

   77

10.5

 

Payment of Expenses and Taxes; Lender Indemnification

   78

10.6

 

Successors and Assigns; Participations and Assignments

   79

10.7

 

Adjustments; Set-off

   82

10.8

 

Agreement Effectiveness; Counterparts

   83

10.9

 

Severability

   83

10.10

 

Integration

   83

10.11

 

GOVERNING LAW

   83

10.12

 

Submission To Jurisdiction; Waivers

   83

10.13

 

Acknowledgments

   84

10.14

 

Releases of Guarantees and Liens

   84

10.15

 

Confidentiality

   85

10.16

 

WAIVERS OF JURY TRIAL

   85

10.17

 

USA PATRIOT Act

   85

 

- iii –



--------------------------------------------------------------------------------

ANNEX:     A   Pricing Grid SCHEDULES:     1.1   Commitments 2.03   Existing
Letters of Credit 4.15   Subsidiaries 4.19   Real Property 7.2(d)   Existing
Indebtedness 7.3(f)   Existing Liens EXHIBITS:     A   Form of Guarantee and
Collateral Agreement B   Form of Compliance Certificate C   Form of Closing
Certificate D   Form of Assignment and Assumption E-1   Form of Legal Opinion of
Vinson & Elkins L.L.P., counsel to Holdings, the Borrower and its Subsidiaries
E-2   Form of Legal Opinion of Richard A. Parr, general counsel to Holdings, the
Borrower and its Subsidiaries E-3   Form of Legal Opinion of Schreck Brignone,
Nevada counsel to the Borrower and certain Subsidiaries E-4   Form of Legal
Opinion of McDermott, Will & Emery, Massachusetts counsel to certain
Subsidiaries F   Form of Exemption Certificate

 

 

- iv –



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 30, 2005, among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as administrative agent, General Electric Capital
Corporation, as documentation agent, and Citicorp North America, Inc. and Credit
Suisse First Boston, as co-syndication agents.

 

RECITALS

 

WHEREAS, in order to (a) refinance certain indebtedness of the Borrower, (b)
finance a portion of the Transactions (as this and other capitalized terms used
in these Recitals are defined in Section 1.1 below), and (c) provide for certain
ongoing working capital needs of the Borrower and its Subsidiaries, the Borrower
desires to obtain financing through the incurrence of senior secured
Indebtedness in an aggregate principal amount of not more than $675,000,000 by
entering into this Agreement with the Lenders hereto.

 

WHEREAS, pursuant to the Beech Purchase Agreement, the Beech Acquisition
Subsidiary has merged (or concurrently with the initial extension of credit
hereunder the Beech Acquisition Subsidiary will merge) with and into Beech, with
Beech being the surviving corporation, and upon the effectiveness of which (a)
Beech shall become a Wholly Owned Subsidiary of the Borrower, and (b) the
existence of the Beech Acquisition Subsidiary shall cease.

 

WHEREAS, the Borrower has requested that (a) simultaneously with the
consummation of the Beech Acquisition, the Term Lenders make Term Loans to the
Borrower in an aggregate amount of $525,000,000 to pay, among other things, a
portion of the cash consideration for the Beech Acquisition and to pay fees and
expenses incurred in connection with the Transactions and (b) the Revolving
Lenders agree to lend, from time to time, to the Borrower, and the Issuing
Lender agree to issue, from time to time, Letters of Credit for the account of
the Borrower and its Subsidiaries, under a $150,000,000 revolving credit
facility.

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“2002 Holdings Bridge Notes”: the $55,000,000 unsecured senior bridge notes due
2007 (as such maturity date may be extended) issued by Holdings.

 

“2003 Senior Subordinated Note Indenture”: the indenture entered into by the
Borrower, the Subsidiary Guarantors and The Bank of New York, as trustee
thereunder, in connection with the issuance of the 2003 Senior Subordinated
Notes, together with all instruments and other agreements entered into by the
Borrower and the Subsidiary Guarantors in connection therewith, as the same has
been and may hereafter be amended, supplemented or otherwise modified from time
to time in accordance with Section 7.10 (including pursuant to a supplement
providing for an increase in the stated principal amount of $30,000,000 in the
2003 Senior Subordinated Notes (the “2003 Supplemental Indenture”)).



--------------------------------------------------------------------------------

2

 

“2003 Senior Subordinated Notes”: the $180,000,000 stated principal amount 9.5%
Senior Subordinated Notes due 2010 issued by the Borrower pursuant to the 2003
Senior Subordinated Note Indenture, consisting of the original $150,000,000
stated principal amount Notes issued on August 13, 2003 and the additional
$30,000,000 stated principal amount Notes issued pursuant to the 2003
Supplemental Indenture (the “2003 Supplemental Notes”).

 

“2003 Senior Subordinated Notes Refinancing”: any Indebtedness incurred by the
Borrower to refinance or replace in whole or in part the 2003 Senior
Subordinated Notes (including accrued interest thereon), provided that (i) such
Indebtedness is subordinate to the Indebtedness incurred hereunder, (ii) the
maturity or amortization of such Indebtedness shall occur no earlier than the
date that is the earlier of six months after (a) the sixth anniversary of the
Closing Date, and (b) the first date on which the Loans have been paid or
prepaid in full and no Commitments or Letters of Credit are outstanding, (iii)
the amount of such Indebtedness shall not exceed the aggregate amount of such
Indebtedness in existence on the Closing Date (including accrued interest
thereon, together with transaction fees, premiums and expenses), and (iv) such
Indebtedness otherwise has terms and conditions reasonably satisfactory to the
Administrative Agent.

 

“2004 Senior Subordinated Note Indenture”: the indenture entered into by the
Borrower, the Subsidiary Guarantors and The Bank of New York, as trustee
thereunder, in connection with the issuance of the 2004 Senior Subordinated
Notes, together with all instruments and other agreements entered into by the
Borrower and the Subsidiary Guarantors in connection therewith, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with Section 7.10.

 

“2004 Senior Subordinated Notes”: the $155,000,000 9 1/8% Senior Subordinated
Notes due 2012 issued by the Borrower pursuant to the 2004 Senior Subordinated
Note Indenture.

 

“2004 Senior Subordinated Notes Refinancing”: any Indebtedness incurred by the
Borrower to refinance or replace in whole or in part the 2004 Senior
Subordinated Notes (including accrued interest thereon), provided that (i) such
Indebtedness is subordinate to the Indebtedness incurred hereunder, (ii) the
maturity or amortization of such Indebtedness shall occur no earlier than the
date that is the earlier of six months after (a) the sixth anniversary of the
Closing Date, and (b) the first date on which the Loans have been paid or
prepaid in full and no Commitments or Letters of Credit are outstanding, (iii)
the amount of such Indebtedness shall not exceed the aggregate amount of such
Indebtedness in existence on the Closing Date (including accrued interest
thereon, together with transaction fees, premiums and expenses), and (iv) such
Indebtedness otherwise has terms and conditions reasonably satisfactory to the
Administrative Agent.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. For
purposes hereof: “Prime Rate”



--------------------------------------------------------------------------------

3

 

shall mean the rate of interest per annum publicly announced from time to time
by the Reference Lender as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by the Reference Lender in connection with extensions of credit
to debtors). Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquisition Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition of fixed or capital assets in Permitted Acquisitions that should be
capitalized under GAAP on a consolidated balance sheet of such Person and its
Subsidiaries.

 

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates
as the administrative agent for the Lenders under this Agreement and the other
Loan Documents, together with any of its permitted successors hereunder.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person,
other than any Professional Association. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the securities having ordinary voting power for the election
of directors (or persons performing similar functions) of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agents”: the collective reference to the Co-Syndication Agents, the
Documentation Agent and the Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: this Credit Agreement, as amended, supplemented, restated or
otherwise modified from time to time.

 

“Applicable Margin”: (a) for each Revolving Loan, the rate per annum determined
pursuant to the Pricing Grid and (b) for each Term Loan, the rate per annum set
forth under the relevant column heading below:

 

   

ABR Loans

--------------------------------------------------------------------------------

 

Eurodollar Loans

--------------------------------------------------------------------------------

Term Loans

  1.00%   2.00%



--------------------------------------------------------------------------------

4

 

; provided that if the Consolidated Leverage Ratio is less than or equal to 4.00
to 1.00, the Applicable Margin for each Term Loan shall be reduced to (i) 0.75%
for ABR Loans and (ii) 1.75% for Eurodollar Loans.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b)(ii).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 7.5).

 

“Assignee”: as defined in Section 10.6(b)(i).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Beech”: Beech Street Corporation, a Delaware corporation and, following the
effectiveness of the Beech Acquisition, a Wholly Owned Subsidiary of the
Borrower.

 

“Beech Acquisition”: collectively (a) the merger of the Beech Acquisition
Subsidiary with and into Beech pursuant to, and in accordance with, the Beech
Purchase Agreement, with Beech being the surviving corporation, and, upon the
effectiveness of which (i) Beech shall become a Wholly Owned Subsidiary of the
Borrower, and (ii) the existence of the Beech Acquisition Subsidiary shall
cease, and (b) the other reorganization transactions contemplated by the Beech
Purchase Agreement.

 

“Beech Acquisition Subsidiary”: Island Acquisition Corp., a Delaware corporation
and a Wholly Owned Subsidiary of the Borrower. Upon the effectiveness of the
Beech Acquisition, the existence of the Beech Acquisition Subsidiary shall
cease.

 

“Beech Purchase Agreement”: the Agreement and Plan of Merger dated as of August
2, 2005, among the Borrower, the Beech Acquisition Subsidiary and Beech.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).



--------------------------------------------------------------------------------

5

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the sum of
all Maintenance Capital Expenditures and Acquisition Capital Expenditures by
such Person and its Subsidiaries.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Captive Insurance Subsidiary”: OMP Insurance Company, Ltd., a corporation
organized under the laws of the Cayman Islands.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within one year from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 90 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any



--------------------------------------------------------------------------------

6

 

political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A-1 by S&P or P-1 by Moody’s;
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied or waived, which date is October 3, 2005.

 

“Co-Syndication Agents”: Citicorp North America, Inc. and Credit Suisse First
Boston, together with their respective affiliates as the co-syndication agents
under this Agreement and the other Loan Documents, together with any of their
respective successors.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all of the property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee Rate”: ½ of 1% per annum.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated September 2005 and furnished to the Lenders.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
to the extent otherwise included therein.



--------------------------------------------------------------------------------

7

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business), (f) cash dividends or similar distributions paid to owners
(other than the Borrower and its Subsidiaries) of Permitted Joint Ventures in an
aggregate amount not to exceed $10,000,000 in each fiscal year, (g) any other
non-cash charges, (h) losses on the extinguishment of debt, (i) fees and
expenses incurred in connection with the issuance of Indebtedness, (j) non-cash
expenses associated with the issuance of employee stock, stock options or other
equity instruments, (k) non-cash charges incurred in connection with the
consummation of acquisitions of entities under common control, (l) charges
classified as cumulative changes in accounting principles and (m) transaction
fees and expenses and related severance and restructuring charges incurred in
connection with the Permitted Specified Acquisitions in an aggregate amount not
to exceed $7,500,000 and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) cash payments for such period that relate
to prior period non-cash charges previously added back pursuant to clause (e),
(g) or (k), above and (d) any other non-cash income, all as determined on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”) pursuant
to any determination of the Consolidated Leverage Ratio, (i) if at any time
during such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (x) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (y) yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $10,000,000.



--------------------------------------------------------------------------------

8

 

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a) the
sum of Consolidated EBITDA for such period and Consolidated Lease Expense for
such period to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) Consolidated Lease
Expense for such period, (c) scheduled payments made during such period on
account of principal of Indebtedness of the Borrower or any of its Subsidiaries
(including scheduled principal payments in respect of the Term Loans and
payments of Revolving Loans accompanying scheduled reductions of the Revolving
Commitments), (d) Maintenance Capital Expenditures for such period not financed
by Indebtedness permitted pursuant to Section 7.2(e) and (e) the aggregate
amount of income taxes for which provision is made by the Borrower and its
Subsidiaries for such period.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations), net of cash interest
income, of the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net of the effect of all
payments made or received under Hedge Agreements in respect of interest rates).

 

“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Subsidiaries for such period
with respect to leases of real and personal property, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.



--------------------------------------------------------------------------------

9

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Continuing Directors”: the directors of Holdings on the Closing Date and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors (provided, that the act or vote of a majority of
the directors is sufficient to constitute such act or vote as that of the board
of directors of Holdings, otherwise, such nomination for election of directors
of Holdings shall be by at least the requisite number of the then Continuing
Directors as is required therefor) or such other director receives the vote of
the Permitted Investors in his or her election by the shareholders of Holdings.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Documentation Agent”: General Electric Capital Corporation, together with its
affiliates, as documentation agent under this Agreement and the other Loan
Documents, together with any of its successors.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ECF Percentage”: the applicable percentage as set forth below:

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

 

ECF Percentage

--------------------------------------------------------------------------------

>4.00 to 1.00

  50%

< 4.00 to 1.00 > 3.50 to 1.00

  25%

< 3.50 to 1.00

  0%



--------------------------------------------------------------------------------

10

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human health
as affected by the environment as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).



--------------------------------------------------------------------------------

11

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal period of the Borrower, the excess, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income for such
fiscal period, (ii) an amount equal to the amount of all non-cash charges
(including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such fiscal period, and (iv) an amount equal to the aggregate net non-cash loss
on the Disposition of property by the Borrower and its Subsidiaries during such
fiscal period (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
over (b) the sum, without duplication, of (i) an amount equal to the amount of
all non-cash credits included in arriving at such Consolidated Net Income, (ii)
the aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal period on account of Maintenance Capital Expenditures,
Acquisition Capital Expenditures and, without duplication, Permitted
Acquisitions and Permitted Minority Acquisitions (excluding the principal amount
of Indebtedness incurred to finance any such expenditures or any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount, any
Asset Sale retained by the Borrower or any of its Subsidiaries pursuant to
Section 2.9(b) or any issuance of Capital Stock by the Borrower or its
Subsidiaries), (iii) the aggregate amount of all prepayments of Revolving Loans
during such fiscal period to the extent accompanying permanent optional
reductions of the Revolving Commitments and all optional prepayments of the Term
Loans during such fiscal period, (iv) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of the
Borrower and its Subsidiaries made during such fiscal period (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) increases in
Consolidated Working Capital for such fiscal period, (vi) an amount equal to the
aggregate net non-cash gain on the Disposition of property by the Borrower and
its Subsidiaries during such fiscal period (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, and (vii) without duplication, an amount equal to the
amount of all Restricted Payments actually paid by the Borrower or its
Subsidiaries pursuant to Sections 7.6(a), (b) and (c) during such fiscal period,
including, without limitation, management fees paid by the Borrower or its
Subsidiaries as set forth in Section 7.6(b).

 

“Excess Cash Flow Application Date”: as defined in Section 2.9(c).

 

“Exchange Act”: as defined in Section 8(k).

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, is restricted by
regulatory authority or by Requirement of Law or would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower.

 

“Existing Credit Agreement”: the $501,475,000 Credit Agreement, dated as of
August 13, 2003, as amended, among Holdings, the Borrower, the lenders named
therein, JPMorgan Chase Bank, N.A., as administrative agent thereunder and the
other agents party thereto.



--------------------------------------------------------------------------------

12

 

“Existing L/C Issuer”: JPMorgan Chase Bank, N.A., as issuer of Existing Letters
of Credit.

 

“Existing Letters of Credit”: the letters of credit set forth on Schedule 2.03.

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.



--------------------------------------------------------------------------------

13

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable (or is limited
to certain property or the value thereof), in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the board of directors
of the Borrower in good faith or, with respect to any property, the fair market
value of such property or, if such fair market value is not readily
determinable, the maximum value of such property as determined by the board of
directors of the Borrower in good faith.

 

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements providing for protection against fluctuations in interest
rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.



--------------------------------------------------------------------------------

14

 

“Holdings”: as defined in the preamble hereto.

 

“Holdings Refinancing Indebtedness”: any Indebtedness incurred by Holdings to
refinance in whole or in part the 2002 Holdings Bridge Notes (including accrued
interest thereon), provided that such Indebtedness (i) is subordinate to the
rights of the Lenders under this Agreement, (ii) does not exceed the aggregate
amount of such indebtedness in existence on the Closing Date (including accrued
interest thereon, together with transaction fees and expenses), (iii) is stated
to mature or amortize not earlier than the date that is the earlier of six
months after (x) the sixth anniversary of the Closing Date and (y) the first
date on which the Loans have been paid or prepaid in full and no Commitments or
Letters of Credit are outstanding, (iv) is not the object of any Guarantee
Obligation by, and otherwise has no recourse to, the Borrower or any of its
Subsidiaries and is not secured by any assets of the Borrower or any of its
Subsidiaries, (v) has cross-default or cross-acceleration provisions relating to
Indebtedness of the Borrower or any of its Subsidiaries that are reasonably
satisfactory to the Administrative Agent and (vi) otherwise has terms and
conditions reasonably satisfactory to the Administrative Agent.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit or similar facilities, (g) the
liquidation value of all mandatorily redeemable preferred Capital Stock of such
Person, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above; (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation; and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Hedge Agreements. With
respect to any obligations for which recourse is limited to certain property or
the value thereof, the amount of such Person’s Indebtedness shall be the fair
market value of such property or, if such fair market value is not readily
determinable, the maximum value of such property as determined by the board of
directors of the Borrower in good faith. In calculating Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis for any purpose herein,
any Guarantee Obligation of the Borrower or any Subsidiary in respect of any
other Indebtedness of the Borrower or any Subsidiary shall be disregarded.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.



--------------------------------------------------------------------------------

15

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercompany Loans”: the collective reference to the indebtedness of Holdings
evidenced by that certain (a) promissory note from Holdings to the Borrower,
dated as of August 13, 2003, in an initial aggregate amount of $141,152,090, due
and payable in one final installment of all unpaid principal and accrued unpaid
interest on August 13, 2013, (b) promissory note from Holdings to the Borrower,
dated as of August 13, 2003, in an initial aggregate amount of $485,631,000, due
and payable in one final installment of all unpaid principal and accrued unpaid
interest on September 1, 2007 and (c) promissory note from Holdings to the
Borrower, dated as of November 20, 2003, in an initial aggregate amount of
$52,760,400, due and payable in one final installment of all unpaid principal
and accrued unpaid interest on November 20, 2013.

 

“Interest Payment Date”: (a) as to any ABR Loan, quarterly in arrears on the
last day of each quarter, commencing December 31, 2005, while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period and (d) as to any Loan (other than any Revolving Loan that is an ABR
Loan), the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Scheduled Revolving Termination Date or beyond the
date final payment is due on the Term Loans, as the case may be;



--------------------------------------------------------------------------------

16

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Investments”: as defined in Section 7.8.

 

“IPO”: the issuance by Holdings of shares of its common stock to the public
pursuant to a bona fide underwritten public offering, resulting in at least 15%
of Holdings’ outstanding shares of common stock having been issued to the public
by Holdings.

 

“Issuing Lender”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit.

 

“L/C Commitment”: $50,000,000.

 

“L/C Fee Payment Date”: the last day of each quarter, commencing December 31,
2005, and the last day of the Revolving Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lead Arranger”: J.P. Morgan Securities Inc., together with its affiliates, as
lead arranger and sole book manager for the Facilities, together with any of
their respective successors.

 

“Lenders”: as defined in the preamble hereto.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents and the Notes, if any.



--------------------------------------------------------------------------------

17

 

“Loan Parties”: Holdings, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.

 

“Maintenance Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures (other than Acquisition Capital Expenditures)
by such Person and its Subsidiaries for the acquisition or leasing (pursuant to
a capital lease) of fixed or capital assets (other than fixed or capital assets
acquired in Permitted Acquisitions) or additions to, and development of,
equipment, computer system, hardware and software (including replacements,
capitalized repairs and improvements during such period) that should be
capitalized as fixed or capital assets under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the Transactions,
(b) the business, property, operations, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation, and any other substance the presence of or
exposure to which could reasonably be expected to result in liability under any
applicable Environmental Law.

 

“Moody’s”: Moody’s Investors Services Inc.

 

“Mortgages”: each of the mortgages and deeds of trust which shall be made by any
Loan Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, upon acquisition of any real property by Holdings, the
Borrower or any of its Domestic Subsidiaries after the Closing Date pursuant to
Section 6.9(b).

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, other
consultants’ fees in connection therewith not already set forth herein and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be



--------------------------------------------------------------------------------

18

 

applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document) including amounts paid as
penalties or premiums on the repayment of such Indebtedness, amounts of any
reserves reasonably estimated to be paid out within eighteen months from the
date of the occurrence of such Asset Sale or Recovery Event that are directly
attributable to such event and (b) in connection with the incurrence of any
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, other
consultants’ fees in connection therewith not already set forth herein,
underwriting discounts and commissions, and other customary fees and expenses
actually incurred in connection therewith.

 

“Non-Consenting Lenders”: as defined in Section 2.20(b).

 

“Non-Excluded Taxes”: as defined in Section 2.17(a).

 

“Non-U.S. Lender”: as defined in Section 2.17(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Hedge Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Hedge Agreement
entered into with any Lender or any affiliate of any Lender or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all reasonable fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

 

“OHR”: Occupational Health + Rehabilitation, Inc., a Delaware corporation and,
following the effectiveness of the OHR Acquisition, a Wholly Owned Subsidiary of
the Borrower.

 

“OHR Acquisition”: the acquisition (by merger, consolidation or otherwise) by
the Borrower of all of the shares of capital stock of OHR pursuant to, and in
accordance with, the OHR Purchase Agreement.

 

“OHR Purchase Agreement”: the merger agreement or stock purchase agreement
executed by the Borrower, OHR and the other applicable parties thereto in
connection with, evidencing and/or otherwise pertaining to, the OHR Acquisition.

 

“Other Representatives”: the collective reference to the Co-Syndication Agents,
the Documentation Agent and the Lead Arranger.



--------------------------------------------------------------------------------

19

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 10.6(c)(i).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: the collective reference to (a) the Permitted Specified
Acquisitions, and (b) any other acquisition (by merger, consolidation or
otherwise) by the Borrower or a Subsidiary of all or substantially all of the
assets of, or all the Capital Stock of, a Person or division or line of business
of a Person if, immediately after giving effect to any such acquisition
permitted by this clause (b), (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) all transactions related
thereto are consummated in accordance with applicable laws, except where any
non-compliance could not, singly or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (iii) all of the Capital Stock in each
Subsidiary formed for the purpose of or resulting from such acquisition shall be
owned directly by the Borrower or a Subsidiary of the Borrower and all actions
required to be taken with respect to such acquired or newly created Subsidiary
under Section 6.9 have been taken, (iv) the Borrower and its Subsidiaries are in
compliance, on a pro forma basis as at the end of the last fiscal quarter of the
Borrower for which financial statements are available after giving effect to
such acquisition, with the covenants contained in Section 7.1 calculated as at
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
amortized over the applicable testing period in accordance with its terms, and
with any Revolving Loans borrowed in connection with such acquisition being
deemed to be repaid with excess cash balances as available) had occurred on the
first day of each relevant period for testing such compliance (provided, that,
with respect to determining the compliance by the Borrower and its Subsidiaries
with the covenant for Consolidated Leverage Ratio set forth in Section 7.1(a),
each such ratio for the respective fiscal quarter set forth therein shall be
deemed to have been decreased by 0.25, provided, further, that such decrease
shall not apply in the event the Consolidated Leverage Ratio is at or less than
4.50 to 1.00) and (v) the Borrower has, concurrently with the delivery of its
quarterly financial information pursuant to Section 6.1(b)(i), delivered to the
Administrative Agent an officers’ certificate to the effect set forth in clauses
(i), (ii), (iii) and (iv) above, together with all relevant financial
information for the Person or assets acquired.

 

“Permitted Equity Transactions”: any purchase or exchange between Holdings and a
holder of its Capital Stock of one form of Holdings Capital Stock with or for
another form thereof; provided, that (i) such transaction is a cashless
transaction and (ii) no Default or Event of Default shall have occurred and be
continuing.



--------------------------------------------------------------------------------

20

 

“Permitted Holdings Interest Payment Amount”: as at any date in any fiscal year
of the Borrower beginning with the 2005 fiscal year, an amount equal to the
remainder of (a) the lesser of:

 

(i) the amount set forth opposite the Consolidated Leverage Ratio as at the end
of most recent fiscal quarter of the Borrower for which financial statements are
available:

 

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

>3.50 to 1.00

   $ 10,000,000

< 3.50 to 1.00 but
>3.00 to 1.00

   $ 12,500,000

< 3.00 to 1.00

   $ 15,000,000

 

with the determination of such amount being subject to the second sentence of
the Pricing Grid; or

 

(ii) the ECF Percentage of the Excess Cash Flow of the Borrower for such most
recent fiscal year of the Borrower (provided that, if such ECF Percentage is 0%,
clause (i) shall control and this clause (ii) shall be disregarded).

 

minus (b) the sum of the dividend payments and other distributions to Holdings
previously made under Section 7.6(d) during the then current fiscal year of the
Borrower; provided that any determination of the Permitted Holdings Interest
Payment Amount in any fiscal year prior to the receipt of the audited financial
statements for the most recent fiscal year shall be made using the ECF
Percentage of the Excess Cash Flow for the fiscal year preceding such most
recent fiscal year.

 

“Permitted Investors”: the collective reference to the Sponsor and its Control
Investment Affiliates.

 

“Permitted Joint Venture”: with respect to the Borrower and any one or more of
its Subsidiaries (a) any corporation, association, limited liability company or
other business entity (other than a partnership) (i) of which 50% or more of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by the Borrower or any one or more of its Subsidiary Guarantors
or a combination thereof and (ii) which is either managed or controlled by the
Borrower or any one or more of its Subsidiary Guarantors and (b) any partnership
(i) of which 50% or more of the general or limited partnership interests are
owned or controlled, directly or indirectly, by the Borrower or any one or more
of its Subsidiary Guarantors or a combination thereof and (ii) which is either
managed or controlled by the Borrower or any one or more of its Subsidiary
Guarantors, and which in the case of each of clauses (a) and (b), (i) is engaged
in a business in which the Borrower and its Subsidiaries are permitted to be
engaged pursuant to Section 7.16 of this Agreement, (ii) only incurs
Indebtedness from the Borrower or in the ordinary course of its business, (iii)
cannot or does not enter into any Guarantee Obligation, and (iv) distributes all
cash at least annually (other than cash required to be reserved on its balance
sheet in accordance with GAAP consistent with past practice).



--------------------------------------------------------------------------------

21

 

“Permitted Minority Acquisition”: any acquisition or investment by the Borrower
or a Subsidiary of or in less than 50% of the Capital Stock of, a Person or
division or line of business of a Person if, immediately after giving effect
thereto, (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) such Person or division or line of business of such
Person is engaged in a business in which the Borrower and its Subsidiaries are
permitted to be engaged pursuant to Section 7.16 of this Agreement, and (c) all
transactions related thereto are consummated in accordance with applicable laws,
except where any non-compliance could not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

“Permitted Specified Acquisitions”: the collective reference to the Beech
Acquisition and the OHR Acquisition.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Grid”: the pricing grid and provisions attached hereto as Annex A.

 

“Professional Association”: any professional association or professional
corporation which employs physicians or other professionals to provide health
care services for the Borrower’s and its Subsidiaries’ and other Affiliates’
occupational and health services centers.

 

“Pro Forma Balance Sheets”: as defined in Section 4.1(a).

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings, the Borrower or any of its Subsidiaries.

 

“Reference Lender”: JPMorgan Chase Bank, N.A..

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.



--------------------------------------------------------------------------------

22

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by Holdings, the Borrower or any of their
respective Subsidiaries in connection therewith that are not applied to prepay
the Term Loans or reduce the Revolving Commitments pursuant to Section 2.9(b) as
a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Recovery Event in respect of which the Borrower has
delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of a Recovery
Event to acquire, repair or replace assets useful in its (or any of its
Subsidiaries’) business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, repair or replace assets
useful in the Borrower’s or any of its Subsidiaries’ business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after such Reinvestment Event and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire, repair or replace assets useful in the Borrower’s
or any of its Subsidiaries’ business with all or any portion of the relevant
Reinvestment Deferred Amount.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer or executive vice president of the Borrower or Holdings, as applicable,
but in any event, with respect to financial matters, the chief financial officer
of the Borrower or Holdings, as applicable.



--------------------------------------------------------------------------------

23

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and acquire participations in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $150,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Scheduled Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

 

“S&P”: Standard & Poor’s Ratings Services (a division of McGraw-Hill Companies,
Inc.).

 

“Scheduled Revolving Termination Date”: the earlier of (a) October 3, 2010 and
(b) February 15, 2010 if the 2003 Senior Subordinated Notes Refinancing has not
occurred prior to such date.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, Mortgages, if applicable, and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.



--------------------------------------------------------------------------------

24

 

“Senior Subordinated Note Indentures”: the collective reference to the 2003
Senior Subordinated Note Indenture and the 2004 Senior Subordinated Note
Indenture.

 

“Senior Subordinated Notes”: the collective reference to the 2003 Senior
Subordinated Notes and the 2004 Senior Subordinated Notes.

 

“Senior Subordinated Notes Refinancing”: the collective reference to the 2003
Senior Subordinated Notes Refinancing and the 2004 Senior Subordinated Notes
Refinancing.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Change of Control”: a “Change of Control” as defined in either Senior
Subordinated Note Indenture, the documentation for any Senior Subordinated Notes
Refinancing, the 2002 Holdings Bridge Notes and the documentation for any
Holdings Refinancing Indebtedness.

 

“Sponsor”: Welsh, Carson, Anderson & Stowe VIII, L.P., together with its
Affiliates.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company, trust or other entity (other than, except for purposes of Sections 6.1
and 7.1, a Permitted Joint Venture) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors, other managers or trustees of such
corporation, partnership, limited liability company, trust or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.



--------------------------------------------------------------------------------

25

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary.

 

“Supermajority Lenders”: at any time, the holders of more than 66% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1. The original aggregate amount of the Term Commitments is
$525,000,000.

 

“Term Lenders”: each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loans”: as defined in Section 2.1.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transactions”: collectively, (a) the Beech Acquisition, (b) the funding of the
Term Loans on the Closing Date, (c) the repayment (or conversion) in full of the
obligations outstanding under the Existing Credit Agreement and the termination
of commitments thereunder and (d) payment of fees and expenses incurred in
connection with the Transactions, which fees shall not exceed $7,500,000 in the
aggregate.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.



--------------------------------------------------------------------------------

26

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Holdings, the Borrower and its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP, (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) Holdings, the
Borrower, any of their respective Subsidiaries or any Loan Party shall be deemed
to have “knowledge” or “know” of a particular matter, or such matter shall be
deemed “known” to any of them if any of their respective directors, chief
executive officer, president, chief financial officer, treasurer, controller,
general counsel, corporate secretary or other senior officers shall have actual
knowledge or actually know of such matter or such matter is actually known to
any of them.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term Loans. Subject to the terms and conditions hereof, each Term Lender
severally agrees to make a term loan (a “Term Loan”) to the Borrower on the
Closing Date in a single draw in the amount of the Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Loans or ABR Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, three Business Days
prior to the Closing Date, in the case of Eurodollar Loans, or prior to 10:00
A.M., New York City time, on the Closing Date, in the case of ABR Loans)
specifying (i) the amount and Type of Term Loans to be borrowed and (ii) in the
case of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 Noon, New York City time, on the Closing Date each
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal



--------------------------------------------------------------------------------

27

 

to the Term Loan or Term Loans to be made by such Lender. The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.
Notwithstanding the foregoing, in connection with funding its Term Loan pursuant
to this Section 2.2, by delivering notice to the Administrative Agent prior to
the Closing Date, any Term Lender may elect to convert all or part of the
outstanding principal amount of such Lender’s existing term loans under the
Existing Credit Agreement into a principal amount of Term Loans hereunder equal
to the principal amount so converted.

 

2.3 Repayment of Term Loans. The Term Loan of each Term Lender shall mature in
twenty-four (24) consecutive quarterly installments, commencing on December 31,
2005, each of which shall be in an amount equal to such Term Lender’s Term
Percentage multiplied by the amount set forth below opposite such installment:

 

Installment

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

December 31, 2005

   1,312,500

March 31, 2006

   1,312,500

June 30, 2006

   1,312,500

September 30, 2006

   1,312,500

December 31, 2006

   1,312,500

March 31, 2007

   1,312,500

June 30, 2007

   1,312,500

September 30, 2007

   1,312,500

December 31, 2007

   1,312,500

March 31, 2008

   1,312,500

June 30, 2008

   1,312,500

September 30, 2008

   1,312,500

December 31, 2008

   1,312,500

March 31, 2009

   1,312,500

June 30, 2009

   1,312,500

September 30, 2009

   1,312,500

December 31, 2009

   1,312,500

March 31, 2010

   1,312,500

June 30, 2010

   1,312,500

September 30, 2010

   1,312,500

December 31, 2010

   74,812,500

March 31, 2011

   74,812,500

June 30, 2011

   149,625,000

September 30, 2011

   all amounts then
outstanding in respect of
the Term Loans.

 

; provided that the aggregate outstanding principal amount of Term Loans shall
be due and payable on February 15, 2010 if the 2003 Senior Subordinated Notes
Refinancing has not occurred prior to such date.



--------------------------------------------------------------------------------

28

 

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the L/C Obligations then outstanding,
does not exceed the amount of such Lender’s Revolving Commitment. During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.10.

 

(b) The Borrower shall repay all outstanding Revolving Loans on the Scheduled
Revolving Termination Date.

 

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 1:00
P.M., New York City time, three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or prior to 10:00 A.M., New York City
time, on the requested Borrowing Date, in the case of ABR Loans), specifying (i)
the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a multiple of
$500,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $2,500,000 or a whole multiple of $500,000 in excess thereof.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof. Each Revolving Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

 

2.6 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Scheduled Revolving Termination Date,
commencing on December 31, 2005.



--------------------------------------------------------------------------------

29

 

(b) The Borrower agrees to pay to the Administrative Agent and the Other
Representatives the fees, if any, in the amounts and on the dates previously
agreed to in writing by the Borrower and the Administrative Agent and the Other
Representatives, as the case may be.

 

2.7 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

 

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.18. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $2,500,000 or a whole multiple thereof and shall
be applied as set forth in Sections 2.15(b) or (c), as the case may be.

 

2.9 Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be incurred by Holdings, the Borrower or any of its Subsidiaries after the
Closing Date (other than any Holdings Refinancing Indebtedness, Indebtedness in
respect of any Senior Subordinated Notes Refinancing and other Indebtedness
permitted in accordance with Section 7.2 as in effect on the date hereof) an
amount equal to 100% of the Net Cash Proceeds from the incurrence of such
Indebtedness shall be applied within one (1) Business Day of the date of such
incurrence toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.9(d).

 

(b) If on any date Holdings, the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice in respect of any Recovery Event shall be delivered in
respect thereof, such Net Cash Proceeds shall be applied within one (1) Business
Day of such date toward the prepayment of the Term Loans and the reduction of
the Revolving Commitments as set forth in Section 2.9(d); provided, that,
notwithstanding the foregoing, (i) an aggregate amount not to exceed $7,500,000
of Net Cash Proceeds from Asset Sales in any fiscal year of the Borrower may be
retained by Holdings, the Borrower or any of its Subsidiaries, as the case may
be, and (ii) on each Reinvestment



--------------------------------------------------------------------------------

30

 

Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments as
set forth in Section 2.9(d).

 

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2005, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply the ECF Percentage of
such Excess Cash Flow toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 2.9(d). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five days after the earlier of (i) the
date on which the financial statements of the Borrower referred to in Section
6.1(a)(i), for the fiscal year with respect to which such prepayment is made,
are required to be delivered to the Lenders and (ii) the date such financial
statements are actually delivered.

 

(d) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to this Section 2.9 shall be applied, first, to the
prepayment of the Term Loans and, second, to reduce permanently the Revolving
Commitments. Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans to the extent, if any, that the
Total Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced, provided that if the aggregate principal amount of
Revolving Loans then outstanding is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrower shall, to the extent
of the balance of such excess, replace outstanding Letters of Credit and/or
deposit an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent.

 

The application of any prepayment pursuant to this Section 2.9 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans and shall be applied as set
forth in Sections 2.15(b) or (c), as the case may be. Each prepayment of the
Loans under this Section 2.9 (except in the case of Revolving Loans that are ABR
Loans) shall be accompanied by accrued interest to the date of such prepayment
on the amount prepaid.

 

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and, so long as any Event of Default has occurred and is continuing,
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.



--------------------------------------------------------------------------------

31

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and, so long as any Event of Default has
occurred and is continuing, the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.11 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $2,500,000 or a whole
multiple of $500,000 in excess thereof and (b) no more than eleven Eurodollar
Tranches shall be outstanding at any one time.

 

2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and (ii)
above, from the date of such non-payment until such amount is paid in full (as
well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.



--------------------------------------------------------------------------------

32

 

2.13 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

 

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.



--------------------------------------------------------------------------------

33

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. Prepayments of the Term Loans shall be applied pro rata to the
installments thereof according to the respective outstanding principal amounts
thereof, except that optional prepayments shall be applied in the direct order
of maturity thereof. Amounts repaid or prepaid on account of the Term Loans may
not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption and at its sole discretion, make available to the
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower.



--------------------------------------------------------------------------------

34

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption and at
its sole discretion, make available to the Lenders their respective pro rata
shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days of such required
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.17 and
changes in the rate of tax on the overall net income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems in good faith to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the



--------------------------------------------------------------------------------

35

 

rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation reasonably believes it
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.17 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time the Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.



--------------------------------------------------------------------------------

36

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

 

(d) Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation. In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s good faith judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

(f) If the Administrative Agent or any Lender receives a refund in respect of
Non-Excluded Taxes or Other Taxes paid by the Borrower, which in the sole
judgment of such Lender is allocable to such payment, it shall promptly pay such
refund, together with any other



--------------------------------------------------------------------------------

37

 

amounts paid by the Borrower in connection with such refunded Taxes or Other
Taxes, to the Borrower, net of all out-of-pocket expenses of such Lender
incurred in obtaining such refund, provided, however, that such Borrower agrees
to promptly return such refund to the Administrative Agent or the applicable
Lender, as the case may be, if it receives notice from the Administrative Agent
or applicable Lender that such Administrative Agent or Lender is required to
repay such refund.

 

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.18 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.19 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole good faith judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.16 or 2.17(a).

 

2.20 Replacement of Lenders.

 

(a) The Borrower shall be permitted to replace (a) any Lender that requests
reimbursement for amounts owing pursuant to Section 2.16 or 2.17(a), (b) any
Lender that



--------------------------------------------------------------------------------

38

 

defaults in its obligation to make Loans hereunder or (c) all (but not less than
all) Lenders who become “Non-Consenting Lenders” (as defined below in this
Section 2.20), with a replacement financial institution (which may be an
existing Lender); provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement (or such Event of Default shall be
cured, waived or otherwise satisfied concurrently with such replacement), (iii)
prior to any such replacement, such Lender shall have taken no action under
Section 2.19 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.16 or 2.17(a), (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.18 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
which determination shall not be unreasonably delayed, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.16 or 2.17(a), as the case may
be, (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender, and (x) the replacement financial institution shall
consent, at the time of such assignment, to each matter in respect of which such
Non-Consenting Lenders refused to consent.

 

(b) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all Lenders in accordance with
the terms of Section 10.1 and (iii) the Supermajority Lenders have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a) Prior to the Closing Date, the Existing Issuing Lender
has issued the Existing Letters of Credit which, from and after the Closing
Date, shall constitute Letters of Credit deemed issued for the account of the
Borrower on the Closing Date hereunder. Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of the Borrower and any of its Subsidiaries on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Commitments would be
less than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) have a term until expiry (or, if such Letter of Credit contemplates time
drafts, a term through the maximum time draft period) ending no later than the
earlier of (x) the first anniversary of its date of issuance (except with the
consent of the Majority Facility Lenders in respect of the Revolving Facility)
and (y) the date that is five Business Days prior to the Scheduled Revolving
Termination Date,



--------------------------------------------------------------------------------

39

 

provided that any Letter of Credit may provide for the renewal thereof, with or
without notice from the Issuing Lender, for successive periods of up to one year
each (which shall in no event extend beyond the date referred to in clause (y)
above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, the
Issuing Lender will promptly process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
the Issuing Lender for its own account a fronting fee of 1/8 of 1% per annum on
the average daily undrawn and unexpired amount of each Letter of Credit, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower



--------------------------------------------------------------------------------

40

 

in accordance with the terms of this Agreement (or, if reimbursed, is required
to be returned to the Borrower), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed (or, if reimbursed,
is required to be returned to the Borrower).

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the Business Day immediately following the date on which
the Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment. Each
such payment shall be made to the Issuing Lender at its address for notices
specified herein in lawful money of the United States and in immediately
available funds. Interest shall be payable on any and all amounts remaining
unpaid by the Borrower under this Section from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 2.12(b) and (ii) thereafter, Section
2.12(c).

 

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff,



--------------------------------------------------------------------------------

41

 

counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with the Issuing Lender that the Issuing Lender
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions resulting from the gross negligence or
willful misconduct of the Issuing Lender. The Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:

 

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheets
of Holdings and its consolidated Subsidiaries and the Borrower and its
consolidated Subsidiaries, respectively, as at the Closing Date (including the
notes thereto) (the “Pro Forma Balance Sheets”), copies of which have heretofore
been furnished to each Lender, have been prepared giving effect (as if such
events had occurred on such date) to (i) the consummation of the Transactions,
(ii) the Loans to be made hereunder and (iii) the payment of fees and expenses
in connection with the foregoing. The Pro Forma Balance Sheets have been
prepared based on the best information available to Holdings or the Borrower as
of the date of delivery thereof, and present fairly on a pro forma basis the
estimated financial position of Holdings and its consolidated Subsidiaries and
the Borrower and its consolidated Subsidiaries, respectively, as at the Closing
Date, assuming that the events specified in the preceding sentence had actually
occurred at such date.



--------------------------------------------------------------------------------

42

 

(b) The audited consolidated balance sheets of Holdings as at December 31, 2002,
December 31, 2003 and December 31, 2004, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from PricewaterhouseCoopers LLP,
present fairly the consolidated financial condition of Holdings as at such
dates, and the consolidated results of its operations and its consolidated cash
flows for the fiscal years then ended. The unaudited consolidating statements of
income for the fiscal years ending December 31, 2002, December 31, 2003 and
December 31, 2004, as the case may be, present fairly the financial condition of
each business unit of Holdings. The unaudited consolidated balance sheets of
Holdings as at March 31, 2005 and June 30, 2005, and the related unaudited
consolidated statements of income and of cash flows for each three-month
quarterly period ended on such dates, present fairly the consolidated financial
condition of Holdings as at such dates, and the consolidated results of its
operations and its consolidated cash flows for each three-month quarterly period
then ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein) and comply as to form in all material respects with the
published rules and regulations of the SEC with respect thereto. Holdings and
its Subsidiaries do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from June 30, 2005 to and
including the date hereof there has been no Disposition by Holdings of any
material part of its business or property.

 

4.2 No Change. Since December 31, 2004 there has been no development or event
that has had or is reasonably expected to have a Material Adverse Effect.

 

4.3 Existence; Compliance with Law. Each of Holdings, the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or formation, (b) has the
corporate or other organizational power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation, partnership, limited liability company or other
organization (as applicable) and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to qualify as a foreign corporation, partnership, limited liability
company or other organization (as applicable) or be in good standing could not
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or other organizational power and authority, and the legal right, to
make, deliver and



--------------------------------------------------------------------------------

43

 

perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
or other organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate or conflict with
any Requirement of Law or any material Contractual Obligation of Holdings, the
Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).

 

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against Holdings, the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that is reasonably expected to have a Material Adverse
Effect.

 

4.7 No Default. Neither Holdings, the Borrower nor its respective Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that is reasonably expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

4.8 Ownership of Property; Liens. (a) Each of Holdings, the Borrower and each of
its Subsidiaries has title in fee simple to, or a valid leasehold interest in,
all its real property, and good title to, or a valid leasehold interest in, all
its other material property, and none of such property is subject to any Lien
except as permitted by Section 7.3.

 

(b) Neither Holdings, the Borrower nor any of their Subsidiaries has title in
fee simple to any real property having a value (together with improvements
thereon) of greater than $2,500,000 (in the reasonable judgment of Holdings or
the Borrower) on or before the Closing Date.



--------------------------------------------------------------------------------

44

 

4.9 Intellectual Property. Each of Holdings, the Borrower and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property material in
the conduct of its business as currently conducted. No material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim. The use of Intellectual Property by Holdings, the Borrower and its
Subsidiaries does not, to Borrower’s knowledge, infringe on the rights of any
Person in any material respect.

 

4.10 Taxes. Each of Holdings, the Borrower and each of its Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Holdings, the Borrower or its Subsidiaries, as the case may be); no tax
Lien has been filed, and, to the knowledge of Holdings or the Borrower, no claim
is being asserted, with respect to any such tax, fee or other charge. Such tax
returns accurately reflect in all material respects all liability for taxes of
Holdings, the Borrower and its Subsidiaries for the periods covered thereby.

 

4.11 Federal Regulations. No part of the proceeds of any Loans will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U in any manner that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any of its Subsidiaries pending
or, to the knowledge of Holdings or the Borrower, threatened; (b) hours worked
by and payment made to employees of Holdings, the Borrower or any of its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from Holdings, the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of Holdings, the Borrower or the relevant Subsidiary.

 

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan



--------------------------------------------------------------------------------

45

 

allocable to such accrued benefits by a material amount. Neither the Borrower
nor any Commonly Controlled Entity has had a complete or partial withdrawal from
any Multiemployer Plan that has resulted or could reasonably be expected to
result in a material liability under ERISA, and neither the Borrower nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if the Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is in Reorganization or Insolvent.

 

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

 

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation or formation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) except as set forth on Schedule
4.15 there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents.

 

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Beech Acquisition, to refinance existing Indebtedness and to pay
related fees and expenses. The proceeds of the Revolving Loans and the Letters
of Credit shall be used to finance a portion of the Beech Acquisition, to
refinance existing Indebtedness and for general corporate purposes, including to
finance the working capital needs of the Borrower and its Subsidiaries and,
subject to Section 7.8, their acquisitions of Capital Stock or ownership
interests of, and investments in, other Persons.

 

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a) the facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could reasonably be expected to give rise to liability under, any
Environmental Law;

 

(b) neither Holdings, the Borrower nor any of its Subsidiaries has received or
is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by Holdings, the Borrower or any of its Subsidiaries (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;



--------------------------------------------------------------------------------

46

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings or the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of Holdings, the Borrower or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) neither Holdings, the Borrower nor any of its Subsidiaries has retained or
assumed any liability of any other Person under Environmental Laws.

 

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or written
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the date of this Agreement), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading, provided, that with respect to any statement
or information furnished on behalf of any Loan Party by any other Person that is
not a Loan Party, or with respect to Beech, OHR or the Permitted Specified
Acquisitions, the representation and warranty set forth in this Section 4.18 is
limited to such Loan Party’s best knowledge. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of Holdings and the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that is
reasonably expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.



--------------------------------------------------------------------------------

47

 

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein, all rights, title or interest thereto and proceeds thereof. In the case
of the Pledged Stock described in the Guarantee and Collateral Agreement, when
stock certificates representing such Pledged Stock are delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified in
the Guarantee and Collateral Agreement are filed in the offices specified
therein, the security interest of the Administrative Agent (for the benefit of
the Lenders) shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement) to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3). Notwithstanding anything to the contrary
contained herein, it is understood and agreed that no representation or warranty
is made under this Section 4.19(a) as to the perfection or priority of any Lien
to the extent that such perfection or priority is determined under the law of a
jurisdiction outside the United States.

 

(b) Schedule 4.19 lists each of the real properties in the United States owned
in fee simple by the Borrower or any of its Subsidiaries on the Closing Date. No
Liens or Mortgages shall be created under this Agreement on, and no Lenders
shall have any security interests in, the real property owned on the Closing
Date by the Borrower or any of its Subsidiaries.

 

4.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

 

4.21 Senior Indebtedness. The Obligations constitute “Senior Indebtedness” of
the Borrower under and as defined in the Senior Subordinated Note Indentures.
The obligations of each Subsidiary Guarantor under the Guarantee and Collateral
Agreement constitute “Guarantor Senior Indebtedness” of such Subsidiary
Guarantor under and as defined in the Senior Subordinated Note Indentures.

 

4.22 Insurance. The insurance maintained by or reserved against on the books of
Holdings, the Borrower and its Subsidiaries is sufficient to protect Holdings,
the Borrower and its Subsidiaries against such risks as are usually insured
against in the same general area by companies engaged in the same or similar
business. None of the Loan Parties or any of their Subsidiaries is in default
under any provisions of any such policy of insurance the result of which could
reasonably be expected to cause a cancellation of such policy of insurance or to
limit or delay the entitlement to any payment thereunder or has received notice
of cancellation of any such insurance (other than in connection with the
replacement of any such policy). None of the Loan Parties or any of their
Subsidiaries has made any material claims under any policy of insurance with
respect to which the insurance carrier has denied liability.



--------------------------------------------------------------------------------

48

 

4.23 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the 2003 Senior Subordinated Note Indenture, the
2004 Senior Subordinated Note Indenture and all other documents reasonably
requested by the Administrative Agent, including any amendments, supplements or
modifications with respect to any of the foregoing.

 

4.24 Holdings Indebtedness. Neither Holdings nor any of its Subsidiaries has
incurred any Indebtedness (other than amounts outstanding as permitted
hereunder).

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

 

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, Holdings, the Borrower and each Person listed on Schedule
1.1, (ii) each Note requested by a Lender, the Guarantee and Collateral
Agreement, executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, (iii) an Acknowledgment and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party and (iv) certified copies of
the Beech Purchase Agreement, duly executed by the parties thereto, together
with all material agreements, instruments and other documents delivered in
connection therewith as the Administrative Agent shall reasonably request, each
including certification by a Responsible Officer of the Borrower that such
documents are in full force and effect as of the Closing Date.

 

(b) Transactions. (i) the Transactions shall have been consummated and (ii)
immediately after the Closing Date, neither Holdings nor the Borrower nor any of
their respective Subsidiaries shall have any Indebtedness other than (A) the
2003 Senior Subordinated Notes, (B) the 2004 Senior Subordinated Notes, (C) the
2002 Holdings Bridge Notes, (D) the Intercompany Loans, (E) the Loans, (F) any
Letters of Credit outstanding, and (G) other Indebtedness to the extent
permitted by Section 7.2.

 

(c) Pro Forma Balance Sheets; Financial Statements. The Lenders shall have
received satisfactory (i) Pro Forma Balance Sheets, (ii) audited consolidated
balance sheets of Holdings as at December 31, 2002, December 31, 2003 and
December 31, 2004, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers LLP, (iii) unaudited
consolidating statements of income of Holdings (calculated on a business unit
basis) for the fiscal years ended on December 31, 2002, December 31, 2003 and
December 31, 2004, (iv) unaudited consolidated balance



--------------------------------------------------------------------------------

49

 

sheets of Holdings as at March 31, 2005 and June 30, 2005, and the related
unaudited consolidated statements of income and of cash flows for each
three-month quarterly period ended on such dates, and (v) unaudited
consolidating statements of income of Holdings (calculated on a business unit
basis) for each three-month quarterly period ended on March 31, 2005 and June
30, 2005.

 

(d) Approvals. All governmental and third party approvals necessary or in the
reasonable judgment of the Administrative Agent, advisable in connection with
the Transactions, the continuing operations of Holdings, the Borrower and its
Subsidiaries and the financings and transactions contemplated hereby shall have
been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose materially
adverse conditions on the Transactions or the financings and transactions
contemplated hereby.

 

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in such jurisdictions with respect to the Loan Parties and
Beech as the Administrative Agent shall reasonably request, and such search
shall reveal no liens on any of the assets of Beech, Holdings, the Borrower or
its Subsidiaries except for liens permitted by Section 7.3 or discharged on or
prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

 

(f) Fees. The Lenders, the Administrative Agent and the Other Representatives
shall have received all fees required to be paid, and all expenses required to
be reimbursed and for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

 

(h) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

(i) the legal opinion of Vinson & Elkins L.L.P., counsel to Holdings, the
Borrower and its Subsidiaries, substantially in the form of Exhibit E-1;

 

(ii) the legal opinion of Richard A. Parr, general counsel of Holdings, the
Borrower and its Subsidiaries, substantially in the form of Exhibit E-2;

 

(iii) the legal opinion of Schreck Brignone, Nevada counsel to the Borrower and
certain Subsidiaries, substantially in the form of Exhibit E-3; and

 

(iv) the legal opinion of McDermott, Will & Emery, Massachusetts counsel to
certain Subsidiaries, substantially in the form of Exhibit E-4.



--------------------------------------------------------------------------------

50

 

Each such legal opinion, reports and other documents shall cover such other
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

 

(i) Projections. The Lenders shall have received projections of Holdings and the
Borrower through the 2009 fiscal year, in form and substance satisfactory to the
Lenders.

 

(j) Credit Ratings. The Borrower shall have obtained minimum ratings for either
senior secured debt or the Loans of no lower than “B+” from S&P and “B1” from
Moody’s.

 

(k) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received, to the extent not already in its possession, (i) the certificates
(as applicable) representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with (as applicable) an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

(l) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

 

(m) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement, which insurance (applicable on and after the Closing Date)
shall be reasonably satisfactory to the Administrative Agent.

 

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent that such representation and warranty is
expressly limited by its terms to an earlier date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.



--------------------------------------------------------------------------------

51

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(unless cash in an amount equal to the aggregate amount of the L/C Obligations
outstanding has been deposited in a cash collateral account established by the
Administrative Agent) or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each of its Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year (or not later than five (5) Business Days after such earlier filing
date as may be required by the SEC):

 

(i) of the Borrower, copies of (A) the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by independent certified
public accountants of nationally recognized standing, and (B) the unaudited
consolidating statements of income of the Borrower for such year (calculated on
a business unit basis), setting forth in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the absence
of notes thereto); and

 

(ii) of Holdings, copies of unaudited consolidated balance sheets of Holdings
and its consolidated Subsidiaries as at the end of such year and the related
unaudited consolidated statements of income and of cash flows for such year,
setting forth in comparative form the figures for the previous year, certified
by a Responsible Officer as being fairly stated in all material respects
(subject to normal year-end audit adjustments and the absence of notes thereto);
and

 

(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year (or not later
than five (5) Business Days after such earlier filing date as may be required by
the SEC):

 

(i) of the Borrower, a copy of (A) the unaudited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income for such quarter and the
portion of the fiscal year through the end of such quarter and of cash flows for
such portion of such fiscal year, and (B) the unaudited consolidating statements
of



--------------------------------------------------------------------------------

52

 

income of the Borrower for such quarter and the portion of the fiscal year
through the end of such quarter (calculated on a business unit basis), setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of notes
thereto); and

 

(ii) of Holdings, a copy of the unaudited consolidated balance sheets of
Holdings and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income for such quarter and the
portion of the fiscal year through the end of such quarter and of cash flows for
such portion of such fiscal year, setting forth in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of notes thereto).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and, with respect to unaudited financial statements as set
forth in this Section 6.1, subject, where appropriate, to normal year-end audit
adjustments and the absence of notes thereto). In lieu of furnishing the Lenders
the items referred to in this Section 6.1 and Section 6.2(f), the Borrower may
make available such items on the Borrower’s IntraLinks website, the SEC’s
website or at such other website as notified to the Administrative Agent and the
Lenders.

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent (or, in
the case of clause (g), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by Holdings, the Borrower and its Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, (y) to the extent not previously
disclosed to the Administrative Agent, a listing of any material Intellectual
Property acquired by any Loan Party since the date of



--------------------------------------------------------------------------------

53

 

the most recent list delivered pursuant to this clause (y) (or, in the case of
the first such list so delivered, since the Closing Date), and (z) as
applicable, the certificate described in clause (b)(v) of the definition of
“Permitted Acquisitions”;

 

(c) as soon as available, and in any event within 60 days after the beginning of
each fiscal year of the Borrower, a detailed consolidated budget for such fiscal
year (including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year, the related consolidated
statements of projected cash flow and projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections, which revisions,
in the reasonable judgment of the Borrower, are necessary to make the
information contained in such budget and projections not materially misleading
or inaccurate, with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

 

(d) within 50 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year, to the extent
filings with the SEC by or on behalf of the Borrower in which such narrative
discussion and analysis are presented shall no longer be required or made;

 

(e) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Subordinated Note Indentures or
the documentation for any Holdings Refinancing Indebtedness or Senior
Subordinated Notes Refinancing;

 

(f) within 10 days after the same are sent, copies of all financial statements
and reports that Holdings or the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within 10 days after the
same are filed, copies of all financial statements and reports that Holdings or
the Borrower may make to, or file with, the SEC;

 

(g) no later than five Business Days prior to the consummation of the OHR
Acquisition, a copy of the substantially final draft of the OHR Purchase
Agreement; and

 

(h) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by



--------------------------------------------------------------------------------

54

 

appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of Holdings, the Borrower or its
Subsidiaries, as the case may be, and except where the failure to pay, discharge
or satisfy the obligations could not reasonably be expected to have a Material
Adverse Effect.

 

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its corporate or other organizational existence and
business and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

6.5 Maintenance of Property; Insurance. (a) Keep all property material and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies (or the Captive Insurance Subsidiary) insurance on all its property in
at least such amounts and against at least such risks (but including in any
event public liability, product liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.

 

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) permit representatives of any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of Holdings, the Borrower and its Subsidiaries with officers and
employees of Holdings, the Borrower and its Subsidiaries and with its
independent certified public accountants. In the event multiple Lenders
separately request such a visit, inspection or discussion in substantially the
same time period, such Lenders shall comply with reasonable requests by the
Borrower to coordinate the same.

 

6.7 Notices. Promptly after Holdings, the Borrower or any Subsidiary has
obtained knowledge thereof, give notice to the Administrative Agent of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between Holdings, the
Borrower or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting Holdings, the Borrower or any of its
Subsidiaries in which the amount involved is $5,000,000 or more and not covered
by insurance or in which injunctive or similar relief (the result of which could
reasonably be expected to have a Material Adverse Effect) is sought;



--------------------------------------------------------------------------------

55

 

(d) any of the following events that could reasonably be expected to create or
be a material liability, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

 

(e) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

 

6.8 Environmental Laws. (a) Comply in all material respects with, and use all
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use all reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by Holdings, the Borrower or any of its Subsidiaries (other
than (v) any property described in paragraph (b), (c) or (d) below, (w) any
property subject to a Lien expressly permitted by Section 7.3(g), (x) any
property acquired by any Excluded Foreign Subsidiary, (y) any property for which
the costs associated with creating, attaching, granting and/or perfecting a Lien
thereon exceed the value of the collateral as determined by the Administrative
Agent in its reasonable discretion, and (z) as otherwise provided in any
Security Document) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly, but in any event within 30
days, (i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral



--------------------------------------------------------------------------------

56

 

Agreement or by law or as may be requested by the Administrative Agent.
Notwithstanding the foregoing, neither Holdings nor the Borrower shall be
required, and the Borrower shall not be required to cause each of its
Subsidiaries, to take any actions or accept any contract terms which could
reasonably be expected to have a Material Adverse Effect or cause undue hardship
or excessive costs to Holdings, the Borrower or such Subsidiary, as the case may
be, in order to obtain the necessary consents to an assignment of its rights,
title and interest in the Collateral.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,500,000 acquired after the
Closing Date by Holdings, the Borrower or any of its Subsidiaries (other than
(x) any such real property subject to a Lien expressly permitted by Section
7.3(g), (y) real property acquired by any Excluded Foreign Subsidiary, and (z)
any real property for which the costs associated with creating, granting and/or
perfecting a Lien thereon exceed the value of the collateral as determined by
the Administrative Agent in its reasonable discretion), promptly, but in any
event within 30 days, (i) execute and deliver a first priority Mortgage, in
favor of the Administrative Agent, for the benefit of the Lenders, covering such
real property, (ii) if requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent) as well as a current ALTA survey thereof, together with a surveyor’s
certificate and (y) any consents or estoppels (which may be obtained without
undue hardship or excessive costs) reasonably deemed necessary or advisable by
the Administrative Agent in connection with such Mortgage, each of the foregoing
in form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(c) With respect to any new Domestic Subsidiary created or acquired after the
Closing Date by Holdings, the Borrower or any of its Subsidiaries, promptly, but
in any event within 30 days, (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by Holdings, the Borrower or
any of its Subsidiaries, (ii) deliver to the Administrative Agent the
certificates, as applicable, representing such Capital Stock, together with, as
applicable, undated stock powers, in blank, executed and delivered by a duly
authorized officer of Holdings, the Borrower or such Subsidiary, as the case may
be, (iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or advisable to grant
to the Administrative Agent for the benefit of the Lenders a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.



--------------------------------------------------------------------------------

57

 

(d) With respect to any new Foreign Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by Holdings, the Borrower
or any of its Subsidiaries (which, for the purposes of this paragraph (d), shall
include any existing Foreign Subsidiary that ceases to be an Excluded Foreign
Subsidiary), promptly, but in any event within 60 days and to the extent not
restricted by Requirement of Law, (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest (as applicable under applicable law) in the Capital Stock of such new
Foreign Subsidiary that is owned by Holdings, the Borrower or any of its
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Foreign Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates, as
applicable, representing such Capital Stock, together with, as applicable,
undated stock powers, in blank, executed and delivered by a duly authorized
officer of Holdings, the Borrower or such Subsidiary, as the case may be, and
take such other action as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect (as applicable under applicable law)
the Administrative Agent’s security interest therein, and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(e) With respect to any new Permitted Joint Venture created or acquired by the
Borrower or any of one or more of its Subsidiaries after the Closing Date, use
reasonable efforts in good faith to cause the joint venture or similar agreement
with respect thereto to permit the ownership interests of the Borrower and such
Subsidiaries therein to be included as Collateral under the Security Documents.

 

SECTION 7. NEGATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(unless cash in an amount equal to the aggregate amount of the L/C Obligations
outstanding has been deposited in a cash collateral account established by the
Administrative Agent) or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly (and with
respect to Permitted Joint Ventures, the Borrower shall not permit any Permitted
Joint Venture to, directly or indirectly, do or take the actions set forth in
Section 7.18):

 

7.1 Financial Condition Covenants. (a) Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

 

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

December 31, 2005

  5.50 to 1.00

March 31, 2006

  5.50 to 1.00

June 30, 2006

  5.50 to 1.00

September 30, 2006

  5.25 to 1.00

December 31, 2006

  5.25 to 1.00

March 31, 2007

  5.00 to 1.00

June 30, 2007

  5.00 to 1.00

September 30, 2007

  4.75 to 1.00

December 31, 2007

  4.50 to 1.00

March 31, 2008

  4.50 to 1.00

June 30, 2008

  4.25 to 1.00

September 30, 2008

  4.25 to 1.00

December 31, 2008

  4.00 to 1.00

March 31, 2009

  4.00 to 1.00

June 30, 2009

  3.75 to 1.00

September 30, 2009

  3.75 to 1.00

December 31, 2009

  3.50 to 1.00

March 31, 2010

  3.50 to 1.00

June 30, 2010 and thereafter

  3.25 to 1.00



--------------------------------------------------------------------------------

58

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

 

Consolidated Interest

Coverage Ratio

--------------------------------------------------------------------------------

December 31, 2005

  2.35 to 1.00

March 31, 2006

  2.35 to 1.00

June 30, 2006

  2.35 to 1.00

September 30, 2006

  2.35 to 1.00

December 31, 2006

  2.35 to 1.00

March 31, 2007

  2.40 to 1.00

June 30, 2007

  2.40 to 1.00

September 30, 2007

  2.45 to 1.00

December 31, 2007

  2.45 to 1.00

March 31, 2008

  2.50 to 1.00

June 30, 2008

  2.50 to 1.00

September 30, 2008

  2.60 to 1.00

December 31, 2008

  2.60 to 1.00

March 31, 2009

  2.70 to 1.00

June 30, 2009

  2.70 to 1.00

September 30, 2009

  2.80 to 1.00

December 31, 2009

  2.80 to 1.00

March 31, 2010 and thereafter

  3.00 to 1.00

 

 



--------------------------------------------------------------------------------

59

 

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

 

Consolidated Fixed

Charge Coverage Ratio

--------------------------------------------------------------------------------

December 31, 2005 and thereafter

  1.00 to 1.00

 

provided that, for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio beginning with the fiscal quarter ended September 30, 2008, the
numerator (Consolidated EBITDA plus Consolidated Lease Expense) will include the
Borrower’s cash on hand as of the beginning of such period.

 

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of Holdings, the Borrower or any of their Subsidiaries pursuant
to any Loan Document or Letter of Credit;

 

(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary, provided, however that:

 

(i) if the Borrower or any Subsidiary Guarantor is the obligor under such
Indebtedness, such Indebtedness must be expressly subordinated to the prior
payment in full of all Obligations hereunder; and

 

(ii) (A) any subsequent issuance or transfer of Capital Stock or ownership
interests that results in any such Indebtedness being held by a Person other
than the Borrower or a Subsidiary Guarantor and (B) any sale or other transfer
of any such Indebtedness to a Person that is not either the Borrower or a
Subsidiary Guarantor shall be deemed, in each case, to constitute an incurrence
of such Indebtedness by the Borrower or such Subsidiary Guarantor, as the case
may be, that is not permitted by this Section 7.2(b);

 

(c) (i) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Subsidiary Guarantor;
and (ii) Guarantee Obligations in respect of Indebtedness of up to $50,000,000
in aggregate arising from treasury, depositary and cash management services or
in connection with any automated clearinghouse transfer of funds in each case by
any Lender or affiliate thereof, to or for the benefit of the Borrower or any of
its Subsidiaries or any professional association or like entity having a
management or consulting agreement with the Borrower or any of its Subsidiaries;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings (including, without limitation, the Senior Subordinated
Notes Refinancing), refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof and
which shall not be adverse to the Borrower or shall have a negative impact on
the Lenders);



--------------------------------------------------------------------------------

60

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower and its Subsidiaries secured by Liens permitted by Section 7.3(g)
in an aggregate principal amount not to exceed $25,000,000 at any one time
outstanding;

 

(f) Indebtedness incurred or assumed in connection with, or resulting from, (i)
the Permitted Specified Acquisitions, and (ii) other Permitted Acquisitions,
provided, that the aggregate principal amount of Indebtedness permitted by this
Section 7.2(f)(ii) shall be subject to the limitations set forth in Section 7.9;

 

(g) Indebtedness of Holdings in respect of any Holdings Refinancing Indebtedness
(plus increases to the principal amount of such Indebtedness resulting from any
pay in kind feature of such Indebtedness); and

 

(h) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$15,000,000 at any one time outstanding.

 

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;



--------------------------------------------------------------------------------

61

 

(g) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased; and

 

(j) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and its
Subsidiaries) $10,000,000 at any one time.

 

Notwithstanding any of the foregoing provisions, no real property of the
Borrower or its Subsidiaries owned on the Closing Date shall be subject to any
Liens permitted under Section 7.3(f), (g) or (j).

 

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving entity) or with or
into any other Subsidiary which wholly owns or is wholly owned by such
Subsidiary;

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor
or any other Subsidiary which wholly owns or is wholly owned by such Subsidiary;
and

 

(c) the Borrower may consummate the Permitted Specified Acquisitions;

 

provided, that prior to or after giving effect to such changes contemplated in
clause (a), (b) and (c) above, no Default or Event of Default shall have
occurred and be continuing.

 

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;



--------------------------------------------------------------------------------

62

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 7.4(b);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any other Subsidiary; and

 

(e) the Disposition of other property having a fair market value not to exceed
$20,000,000 in the aggregate for any fiscal year of the Borrower.

 

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of Holdings, the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Subsidiary (collectively, “Restricted Payments”),
except that:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary;

 

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may pay dividends to Holdings to permit Holdings to (i)
purchase Holdings’ common stock or common stock options from present or former
officers or employees of Holdings, the Borrower or any Subsidiary upon the
death, disability or termination of employment of such officer or employee,
provided, that the aggregate amount of payments under this clause after the date
hereof (net of any proceeds received by Holdings and contributed to the Borrower
after the date hereof in connection with resales of any common stock or common
stock options so purchased) shall not exceed $5,000,000, and (ii) pay management
fees expressly permitted by the last sentence of Section 7.11;

 

(c) the Borrower may pay dividends to Holdings to permit Holdings to (i) pay
corporate overhead expenses incurred in the ordinary course of business not to
exceed $1,000,000 in any fiscal year, and (ii) pay any taxes that are due and
payable by Holdings and the Borrower as part of a consolidated group;

 

(d) beginning with fiscal year 2005, the Borrower may pay dividends or make
other distributions to Holdings on any date to permit Holdings to promptly pay
interest and/or “original issue discount” (within the meaning of Section 1273(a)
of the Code) accrued and accruing on the 2002 Holdings Bridge Notes or the
Holdings Refinancing Indebtedness, as applicable, in an amount which is not
greater than the Permitted Holdings Interest Payment Amount as at such date;
provided, that any time any such dividends or distributions are to made, (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (y) the Borrower and its Subsidiaries shall be in compliance,
on a pro forma basis as at the end of the last fiscal quarter of the Borrower
for which financial statements are available after giving effect to



--------------------------------------------------------------------------------

63

 

such payment, with the covenants contained in Section 7.1 calculated as at the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such payment and any borrowing in
connection with such payment had occurred on the last day of each relevant
period for testing such compliance, and (z) the Consolidated Leverage Ratio is
less than or equal to 4.00 to 1.00 for the four consecutive fiscal quarters then
ended for which financial statements are available; and

 

(e) Holdings may engage in Permitted Equity Transactions.

 

7.7 Capital Expenditures. Make any Capital Expenditure, except (a) Maintenance
Capital Expenditures of the Borrower and its Subsidiaries not exceeding the
amount set forth opposite each of the fiscal years set forth below:

 

Fiscal Year

--------------------------------------------------------------------------------

   Maintenance Capital
Expenditures


--------------------------------------------------------------------------------

2005

   $ 60,000,000

2006

   $ 65,000,000

2007

   $ 70,000,000

2008

   $ 77,500,000

2009

   $ 82,500,000

2010 and thereafter

   $ 90,000,000

 

; provided, that up to 50% of each such amount set forth above in this Section
7.7 if not expended in the fiscal year for which it is permitted, may be carried
over for expenditure in the next succeeding fiscal year, and (b) Acquisition
Capital Expenditures of the Borrower and its Subsidiaries in connection with the
Permitted Specified Acquisitions and as otherwise permitted pursuant to Section
7.9.

 

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in (i) Cash Equivalents, and (ii) auction rate securities with a
rating of AAA or higher and a maximum holding period of one year, for which the
reset date will be used to determine the holding period;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to employees of Holdings, the Borrower or any Subsidiary
of the Borrower in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for Holdings, the
Borrower or any Subsidiary of the Borrower not to exceed $5,000,000 at any one
time outstanding;

 

(e) the Permitted Specified Acquisitions;



--------------------------------------------------------------------------------

64

 

(f) Investments by Holdings, the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such investment, is a Subsidiary
Guarantor;

 

(g) Permitted Acquisitions and investments in Permitted Joint Ventures as
permitted by Section 7.9;

 

(h) Permitted Minority Acquisitions; provided, that such Permitted Minority
Acquisitions do not exceed an aggregate principal amount of $20,000,000;

 

(i) advances, loans or extensions of credit to, or the taking of notes from,
members of management of the Borrower in connection with the issuance and sale
of the Capital Stock of the Borrower to such members in an amount not to exceed
$4,000,000 at any one time outstanding;

 

(j) loans and advances on behalf of customers or clients of the Borrower or any
Subsidiary of the Borrower in the ordinary course of business in an aggregate
amount for Holdings, the Borrower or any Subsidiary of the Borrower not to
exceed $5,000,000 at any one time outstanding;

 

(k) Investments by the Borrower of capital in the Captive Insurance Subsidiary
not to exceed $10,000,000 in the aggregate;

 

(l) the Intercompany Loans; and

 

(m) Permitted Equity Transactions.

 

7.9 Acquisitions. Except (a) for the Permitted Specified Acquisitions, (b) as
permitted by Section 7.17 with respect to Holdings, and (c) with respect to
Permitted Minority Acquisitions permitted by Section 7.8(h), make any other
Acquisition Capital Expenditures or purchase any assets constituting a business
unit of, or the Capital Stock of, any Person, or make any investment in or loan
or advance to any Permitted Joint Venture except for Acquisition Capital
Expenditures, Permitted Acquisitions and investments in Permitted Joint Ventures
involving the expenditure (including the principal amount of any Indebtedness
incurred or assumed in connection with the same, the continuing Indebtedness of
any acquired Person outstanding at any time of its Permitted Acquisition and the
fair market value of any other non-cash consideration, but excluding common
stock issued by Holdings as well as the proceeds received from the issuance of
common stock of Holdings to the existing stockholders of Holdings or to the
Sponsor in connection with the financing of Permitted Acquisitions, which
proceeds may be used by the Borrower or its Subsidiaries for Permitted
Acquisitions independent of the limits set forth in this Section 7.9) in an
aggregate amount not to exceed $12,500,000 in the fiscal quarter ended December
31, 2005, $57,500,000 in the fiscal year ended 2006, $60,000,000 in the fiscal
year ended 2007, $62,500,000 in the fiscal year ended 2008, $65,000,000 in the
fiscal year end 2009, and $67,500,000 in the fiscal year ended 2010 and in each
fiscal year thereafter (which amounts shall include a maximum of up to
$20,000,000 in each fiscal year which may be used for investments in new
Permitted Joint Ventures formed or acquired after the Closing Date or the
contribution of cash to existing Permitted Joint Ventures); provided, however,
that immediately after giving effect to any such Acquisition Capital
Expenditure, Permitted Acquisition or investments in a Permitted Joint Venture,
(i) no Default or



--------------------------------------------------------------------------------

65

 

Event of Default shall have occurred and be continuing, and (ii) the Borrower
and its Subsidiaries shall be in compliance, on a pro forma basis as at the end
of the last fiscal quarter of the Borrower for which financial statements are
available after giving effect thereto, with the covenants contained in Section
7.1 calculated as at the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements are available, as if such
transaction (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed amortized over the applicable testing period in
accordance with its terms, and with any Revolving Loans borrowed in connection
with such acquisition being deemed to be repaid with excess cash balances as
available) had occurred on the first day of each relevant period for testing
such compliance (provided, that, with respect to determining the compliance by
the Borrower and its Subsidiaries with the covenant for Consolidated Leverage
Ratio set forth in Section 7.1(a), each such ratio for the respective fiscal
quarter set forth therein shall be deemed to have been decreased by 0.25,
provided, further, that such decrease shall not apply in the event the
Consolidated Leverage Ratio is at or less than 4.50 to 1.00). With respect to
any such amount as set forth above (including the amount allocated to
investments in Permitted Joint Ventures), which is not expended in the period or
fiscal year, as the case may be, for which it is permitted, up to 50% of each
such amount may be carried over for expenditure in the next succeeding fiscal
year.

 

7.10 Optional Payments and Modifications of Certain Debt Instruments. (a) Make
any optional or voluntary payment, prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease or segregate funds with respect to
the Senior Subordinated Notes (other than such a payment, repurchase or
redemption of the Senior Subordinated Notes with the proceeds of any Senior
Subordinated Notes Refinancing), (b) amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of the Senior Subordinated Notes or any Senior Subordinated
Notes Refinancing (other than any such amendment, modification, waiver or other
change that (i) would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest
thereon, and (ii) does not involve a consent fee), or (c) designate any
Indebtedness (other than obligations of the Loan Parties pursuant to the Loan
Documents) as “Designated Senior Indebtedness” for the purposes of the Senior
Subordinated Note Indentures.

 

7.11 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Holdings, the Borrower or any Subsidiary), Permitted Joint Venture
or Professional Association unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of Holdings, the
Borrower or such Subsidiary, as the case may be, and (c) upon fair and
reasonable terms no less favorable to Holdings, the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, (i) Holdings, the Borrower and its Subsidiaries may pay to the
Sponsor and its Control Investment Affiliates fees and expenses pursuant to a
management agreement approved by the board of directors of Holdings or the
Borrower, as the case may be, in an aggregate amount not to exceed $1,000,000 in
any fiscal year of the Borrower, provided, that (A) such management agreement
may not be amended in any manner the result of which shall be to increase the
aggregate amount of fees and expenses payable thereunder to the Sponsor



--------------------------------------------------------------------------------

66

 

and its Control Investment Affiliates and (B) at any time such fees and expenses
are to be paid, no Default or Event of Default shall have occurred and be
continuing, (ii) Holdings may issue and sell to any Affiliate all or any part of
the 2002 Holdings Bridge Notes and any Holdings Refinancing Indebtedness and may
pay and perform all of its obligations thereunder, including the payment of all
fees and expenses in connection therewith (including any guarantee fee payable
to the Sponsor in respect of its guarantee of the 2002 Holdings Bridge Notes)
and (iii) Holdings may enter into a Permitted Equity Transaction.

 

7.12 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by Holdings, the Borrower or any Subsidiary of real or personal
property that has been or is to be sold or transferred by Holdings, the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of Holdings, the Borrower or such Subsidiary.

 

7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

 

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings, the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents to which it is a party other
than (a) this Agreement and the other Loan Documents and (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby).

 

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) any restrictions
imposed by any agreement related to secured Indebtedness permitted by this
Agreement if such restrictions apply only to the property or assets securing
such Indebtedness.

 

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related or ancillary thereto.

 

7.17 Limitation of Activities of Holdings. In the case of Holdings,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage



--------------------------------------------------------------------------------

67

 

in, any business or operations other than those incidental to its ownership of
the Capital Stock of the Borrower (except that Holdings may create or acquire
any Subsidiary (in compliance with Section 7.16), and any such Subsidiary may
acquire any assets or Capital Stock of any other Person (in compliance with
Section 7.16), so long as such Subsidiary and any Indebtedness incurred or
assumed in connection with the creation or acquisition thereof or the
acquisition by it of any such assets or Capital Stock, is contributed to or
acquired or assumed by the Borrower or any of its Subsidiaries within the same
Business Day in a Permitted Acquisition), (b) incur, create, assume or suffer to
exist any Indebtedness or other liabilities or financial obligations, except (i)
nonconsensual obligations imposed by operation of law, (ii) pursuant to the Loan
Documents to which it is a party, the 2002 Holdings Bridge Notes, the
documentation for any Holdings Refinancing Indebtedness or the Intercompany
Loans and (iii) obligations with respect to its Capital Stock (including in
connection with a Permitted Equity Transaction), or (c) own, lease, manage or
otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents) other than the ownership of shares of Capital Stock of the
Borrower.

 

7.18 Limitation of Permitted Joint Ventures. Permit any Permitted Joint Venture,
to (a) create, issue, incur, assume, become liable in respect of or suffer to
exist any Indebtedness, except Indebtedness to the Borrower permitted to be
advanced by the Borrower pursuant to Section 7.9 or otherwise incurred in the
ordinary course of business, (b) enter into any Guarantee Obligation, (c) enter
into any business, either directly or through any of their affiliates, except
for those businesses in which the Borrower and its Subsidiaries are permitted to
engage pursuant to Section 7.16 or that are reasonably related thereto, or (d)
retain any cash remaining at the end of any fiscal year (other than cash
required to be reserved on its balance sheets in accordance with GAAP consistent
with past practice).

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b) any representation or warranty made or, pursuant to the last sentence of
Section 5.2, deemed made by any Loan Party herein or in any other Loan Document
or that is contained in any certificate, document or financial or other written
statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or

 

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 5.5(ii),



--------------------------------------------------------------------------------

68

 

Section 5.5(iii) and 5.7(b) of the Guarantee and Collateral Agreement or (ii) an
“Event of Default” under and as defined in any Mortgage, if applicable, shall
have occurred and be continuing; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

 

(e) Holdings, the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000; or

 

(f) (i) Holdings, the Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings, the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Holdings, the Borrower or any of its Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above that (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against Holdings, the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 45 days from the entry thereof; or (iv) Holdings, the
Borrower or any of its Subsidiaries shall take any action in



--------------------------------------------------------------------------------

69

 

furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
the Borrower or any of its Subsidiaries shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $12,500,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 45 days from the entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms), or any Loan Party or
any Affiliate of any Loan Party shall so assert, or any Lien created by any of
the Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby or any Loan Party or any Affiliate of
any Loan Party shall so assert the invalidity or lack of perfection or priority
of any such Lien; or

 

(j) except as provided in the Guarantee and Collateral Agreement or otherwise
permitted hereunder, including, without limitation, pursuant to Section 7.4,
Section 10.1 and Section 10.14, the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party or any Affiliate of any Loan Party shall so
assert; or

 

(k) (i) prior to an IPO, (A) the Permitted Investors shall cease collectively to
own, of record and beneficially, shares of the common stock of Holdings equal to
at least 51% of all of the issued and outstanding shares of the common stock of
Holdings on a fully diluted basis and (B) the Permitted Investors shall cease to
have the power to vote or



--------------------------------------------------------------------------------

70

 

direct the voting of securities having a majority of the aggregate ordinary
voting power for the election of directors of Holdings (determined on a fully
diluted basis); (ii) after an IPO, (X) the Permitted Investors shall cease
collectively to own, of record and beneficially, shares of the common stock of
Holdings equal to at least 35% of all of the issued and outstanding shares of
the common stock of Holdings on a fully diluted basis, (Y) the Permitted
Investors shall cease to have the power to vote or direct the voting of
securities having at least 35% of the aggregate ordinary voting power for the
election of directors of Holdings (determined on a fully diluted basis) and (Z)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding
the Permitted Investors, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 15% of the outstanding common stock of Holdings; (iii) the board of
directors of Holdings shall cease to consist of a majority of Continuing
Directors; (iv) Holdings shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement); or (v) a Specified Change of Control shall occur; or

 

(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower, (ii)
incur, create, assume or suffer to exist any Indebtedness or other liabilities
or financial obligations, except (w) the 2002 Holdings Bridge Notes or any
Holdings Refinancing Indebtedness, or the Intercompany Loans, (x) nonconsensual
obligations imposed by operation of law, (y) pursuant to the Loan Documents to
which it is a party and (z) obligations with respect to its Capital Stock, or
(iii) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends made by
the Borrower in accordance with Section 7.6 pending application in the manner
contemplated by said Section) and cash equivalents) other than the ownership of
shares of Capital Stock of the Borrower; or

 

(m) (i) the Senior Subordinated Notes, (ii) any Senior Subordinated Notes
Refinancing, (iii) any Holdings Refinancing Indebtedness or (iv) the guarantees
thereof (items (i) through (iv) hereof, collectively, the “Subordinated
Indebtedness”) shall cease, for any reason, to be validly subordinated to the
Obligations or the obligations of the Subsidiary Guarantors under the Guarantee
and Collateral Agreement, as the case may be, as provided in the Senior
Subordinated Note Indentures or any other documentation governing the
Subordinated Indebtedness, or any Loan Party, any Affiliate of any Loan Party,
the trustees (as applicable) in respect of any Subordinated Indebtedness or the
holders of at least 25% in aggregate principal amount of the 2003 Senior
Subordinated Notes, the 2004 Senior Subordinated Notes, any Senior Subordinated
Notes Refinancing or Holdings Refinancing Indebtedness (as applicable) shall so
assert.

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other



--------------------------------------------------------------------------------

71

 

amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents
provided, however, that in the event any and all Events of Default shall have
been waived or cured prior to the application of all amounts held in such cash
collateral account to the payment of drafts drawn under such Letters of Credit
or the repayment of other obligations of the Borrower hereunder and under the
other Loan Documents, such remaining amounts in such cash collateral account
shall be paid back to the Borrower. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

SECTION 9. THE AGENTS

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.



--------------------------------------------------------------------------------

72

 

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither any Agent nor the Lead Arranger nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by any of the Agents or the Lead Arranger under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.



--------------------------------------------------------------------------------

73

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereinafter taken, including
any review of the affairs of a Loan Party or any affiliate of a Loan Party,
shall be deemed to constitute any representation or warranty by any Agent to any
Lender. Each Lender represents to the Agents that it has, independently and
without reliance upon any Agent, the Lead Arranger or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent, the Lead Arranger or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify each of the Other
Representatives and the Administrative Agent in its capacity as such (to the
extent not reimbursed by Holdings or the Borrower and without limiting the
obligation of Holdings or the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed



--------------------------------------------------------------------------------

74

 

on, incurred by or asserted against such Other Representative or the
Administrative Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Other Representative or the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Other
Representative’s or the Administrative Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

9.8 Agent in Its Individual Capacity. Each of the Other Representatives, the
Administrative Agent and their respective affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Loan Party
as though such Other Representative or the Administrative Agent was not an Other
Representative or the Administrative Agent, respectively. With respect to the
Loans made or renewed by any of them and with respect to any Letter of Credit
issued or participated in by any of them, each of the Other Representatives or
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Other Representative or the Administrative Agent, and
the terms “Lender” and “Lenders” shall include each of the Other Representative
or the Administrative Agent in its individual capacity.

 

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

9.10 Other Representatives. None of the Other Representatives shall have any
duties or responsibilities hereunder in each of their respective capacities as
such.



--------------------------------------------------------------------------------

75

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan or Reimbursement
Obligation, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or fee payable hereunder
or extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the consent of each Lender directly affected thereby; (ii) eliminate or
reduce any voting rights under this Section 10.1, reduce any percentage
specified in the definition of Required Lenders or Supermajority Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or, except as otherwise permitted hereunder,
release any Subsidiary Guarantor (the release of which could reasonably be
expected to have a Material Adverse Effect) from its obligations under the
Guarantee and Collateral Agreement, in each case without the consent of all
Lenders; (iii) amend, modify or waive any condition precedent to any extension
of credit under the Revolving Facility set forth in Section 5.2 (including in
connection with any waiver of an existing Default or Event of Default) without
the written consent of the Majority Facility Lenders in respect of the Revolving
Facility; (iv) amend, modify or waive any provision of Section 2.15 without the
consent of each Lender; (v) reduce the amount of Net Cash Proceeds or Excess
Cash Flow (except pursuant to the terms of Section 2.9(c)) required to be
applied to prepay Loans (or change the application of such prepayments among the
Loans) under this Agreement without the consent of the Majority Facility Lenders
under each Facility; (vi) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the consent of
all Lenders under such Facility; (vii) amend, modify or waive any provision of
Section 9 without the consent of the Administrative Agent; or (viii) amend,
modify or waive any provision of Section 3 without the consent of the Issuing
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.



--------------------------------------------------------------------------------

76

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing, replacement or modification of all
outstanding Term Loans (“Refinanced Term Loans”) with a replacement term loan
tranche hereunder (“Replacement Term Loans”), provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans and (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by electronic
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three Business Days after
being deposited in the mail, postage prepaid, or, in the case of electronic
transmission notice, when received, addressed as follows in the case of
Holdings, the Borrower, the Administrative Agent and the Issuing Lender, and as
set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Holdings and the Borrower:

  

Concentra Inc.

5080 Spectrum Drive

Suite 1200, West Tower

Addison, Texas 75001

Attention: Chief Financial Officer

Telecopy: 972-387-8092

Telephone: 972-364-8217

E-Mail Address:

Tom.Kiraly@Concentra.com



--------------------------------------------------------------------------------

77

 

with a copy to:

  

Concentra Inc.

5080 Spectrum Drive

Suite 1200, West Tower

Addison, Texas 75001

Attention: General Counsel

Telecopy: 972-387-1938

Telephone: 972-364-8043

E-Mail Address:

Richard.Parr@Concentra.com

The Administrative Agent or Issuing Lender:

  

JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor

Houston, TX 77002

Attention: Jennifer Anyigbo

Telecopy: 713-750-2782

Telephone: 713-750-2110

E-Mail Address:

jennifer.anyigbo@jpmorgan.com

with a copy to:

  

JPMorgan Chase Bank, N.A.

270 Park Avenue, 15th Floor

New York, New York 10017

Attention: Lyette Proctor

Telecopy: 212-270-5135

Telephone: 212-270-1479

E-Mail Address:

Lyette.proctor@jpmorgan.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.



--------------------------------------------------------------------------------

78

 

10.5 Payment of Expenses and Taxes; Lender Indemnification. The Borrower agrees
(a) to pay or reimburse (i) each of the Lead Arranger and the Administrative
Agent for all their respective out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities and (ii) the Administrative
Agent for all out-of-pocket costs and expenses incurred in connection with the
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, the syndication of the Facilities and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the reasonable fees and disbursements of counsel to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
TO PAY, INDEMNIFY, AND HOLD EACH LENDER, THE OTHER REPRESENTATIVES, THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES, TRUSTEES AND ADVISORS, AGENTS AND CONTROLLING PERSONS (EACH, AN
“INDEMNITEE”) HARMLESS FROM AND AGAINST ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS OF ANY KIND
OR NATURE WHATSOEVER WITH RESPECT TO THE SYNDICATION AND FINANCING OF THE
FACILITIES, AND THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND
ADMINISTRATION OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER
DOCUMENTS, INCLUDING ANY OF THE FOREGOING RELATING TO THE USE OF PROCEEDS OF THE
LOANS OR THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER, ANY
ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF HOLDINGS, THE BORROWER ANY OF
ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES AND THE REASONABLE FEES AND EXPENSES
OF LEGAL COUNSEL IN CONNECTION WITH CLAIMS, ACTIONS OR PROCEEDINGS UNDER OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (ALL
THE FOREGOING IN THIS CLAUSE (D), COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”),
PROVIDED, THAT THE BORROWER SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNITEE
WITH RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED
LIABILITIES ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT



--------------------------------------------------------------------------------

79

 

JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE. WITHOUT LIMITING THE FOREGOING, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER AGREES NOT TO ASSERT AND TO CAUSE ITS SUBSIDIARIES
NOT TO ASSERT, AND HEREBY WAIVES AND AGREES TO CAUSE ITS SUBSIDIARIES TO SO
WAIVE, ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF RECOVERY WITH RESPECT
TO ALL CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES,
COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, UNDER OR RELATED TO ENVIRONMENTAL
LAWS, THAT ANY OF THEM MIGHT HAVE BY STATUTE OR OTHERWISE AGAINST ANY
INDEMNITEE. ALL AMOUNTS DUE UNDER THIS SECTION 10.5 SHALL BE PAYABLE NOT LATER
THAN 10 DAYS AFTER WRITTEN DEMAND THEREFOR. STATEMENTS PAYABLE BY THE BORROWER
PURSUANT TO THIS SECTION 10.5 SHALL BE SUBMITTED TO CHIEF FINANCIAL OFFICER
(TELEPHONE NO. 972-364-8217) (TELECOPY NO. 972-387-8092), AT THE ADDRESS OF THE
BORROWER SET FORTH IN SECTION 10.2, OR TO SUCH OTHER PERSON OR ADDRESS AS MAY BE
HEREAFTER DESIGNATED BY THE BORROWER IN A WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT. THE AGREEMENTS IN THIS SECTION 10.5 SHALL SURVIVE REPAYMENT OF THE LOANS
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER. BORROWER ACKNOWLEDGES THAT THIS
AGREEMENT CONTAINS PROVISIONS RELEASING EACH INDEMNITEE FROM LIABILITY AND/OR
INDEMNIFYING AND HOLDING HARMLESS EACH INDEMNITEE FOR, AMONG OTHER THINGS,
INDEMNITEE’S OWN NEGLIGENCE. BORROWER AGREES THAT THE RELEASE AND/OR INDEMNITY
PROVISIONS CONTAINED IN THIS AGREEMENT ARE CAPTIONED TO CLEARLY IDENTIFY THE
RELEASE AND/OR INDEMNITY PROVISIONS AND, THEREFORE, ARE SO CONSPICUOUS THAT
BORROWER HAS FAIR NOTICE OF THE EXISTENCE AND CONTENTS OF SUCH PROVISIONS.
BORROWER HEREBY WAIVES ANY DEFENSES IT MIGHT ASSERT AGAINST EACH INDEMNITEE
BASED ON THE HOLDINGS OF THE TEXAS SUPREME COURT IN ETHYL CORP. v. DANIEL CONST.
CO., 725 S.W.2d 705 (TEX. 1987), AND DRESSER INDUSTRIES, INC. v. PAGE PETROLEUM,
INC., 853 S.W.2d 505 (TEX. 1993), AND OF THE UNITED STATES COURT OF APPEALS FOR
THE FIFTH CIRCUIT IN QUORUM HEALTH RESOURCES, L.L.C. v. MAVERICK COUNTY HOSPITAL
DISTRICT, 308 F.3d 451 (5TH CIR. 2002) AND ANY RELATED CASE LAW HOLDINGS.

 

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.



--------------------------------------------------------------------------------

80

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the
consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other Person;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C) the Issuing Lender, provided that no consent of the Issuing Lender shall be
required for an assignment of all or any portion of a Term Loan.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (i)
$5,000,000 in the case of assignments under the Revolving Facility and (ii)
$1,000,000 in the case of assignments under the Term Facility (in each case
other than in the case of an assignment of all of a Lender’s interests under
this Agreement), unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.



--------------------------------------------------------------------------------

81

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(B) of this
Section and any written consent to such assignment required by paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly



--------------------------------------------------------------------------------

82

 

affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
2.17(d).

 

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender or affiliate of any Lender (a
“Benefitted Lender”) shall, at any time after an Event of Default pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender or affiliate of such Lender shall have the right, without prior notice to
Holdings or the Borrower, any such notice being expressly waived by Holdings and
the Borrower to the extent permitted by applicable law, upon an Event of
Default, to set off and appropriate and apply



--------------------------------------------------------------------------------

83

 

against any amount due and payable by Holdings or the Borrower, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, an affiliate of such Lender
or any branch or agency thereof to or for the credit or the account of Holdings
or the Borrower, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.8 Agreement Effectiveness; Counterparts. This Agreement shall become
effective on the Closing Date and may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. This Agreement and the other Loan Documents represent the
agreement of Holdings, the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12 Submission To Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;



--------------------------------------------------------------------------------

84

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13 Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

 

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person and at such time, the Administrative Agent agrees to
promptly take such action and execute and deliver such instruments and documents
as shall be necessary to release the Liens and security interests created by the
Security Documents, including, without limitation, any Uniform Commercial Code
release or termination statements.



--------------------------------------------------------------------------------

85

 

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate of any Lender, (b) to
any Transferee or prospective Transferee that agrees to comply with the
provisions of this Section 10.15, (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates on a need to know basis, (d) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 10.15), (e) upon the request or demand of any Governmental Authority,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) if requested
or required to do so in connection with any litigation or similar proceeding,
(h) that has been publicly disclosed without violation of this Section 10.15,
(i) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (j) in connection with the exercise of
any remedy hereunder or under any other Loan Document. Each of the
Administrative Agent and each Lender agrees that in the event it is requested,
required or demanded to disclose such non-public information pursuant to clause
(e), (f) or (g) above, it shall, to the extent permitted by law, promptly notify
the applicable Loan Party thereof, to enable such Loan Party to obtain a
protective order with respect to such information.

 

10.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.17 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

[signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CONCENTRA INC.

By:

 

/s/ Daniel J. Thomas

--------------------------------------------------------------------------------

   

Daniel J. Thomas,

   

President and Chief Executive Officer

CONCENTRA OPERATING CORPORATION

By:

 

/s/ Daniel J. Thomas

--------------------------------------------------------------------------------

   

Daniel J. Thomas,

   

President and Chief Executive Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Issuing Lender and a Lender

By:  

/s/ Gary L. Spevack

--------------------------------------------------------------------------------

Name:   Gary L. Spevack Title:   Vice President



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

CITICORP NORTH AMERICA INC. By:  

/s/ Hector Guenther

--------------------------------------------------------------------------------

Name:   Hector Guenther Title:   Vice President

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

CREDIT SUISSE, Cayman Islands Branch

--------------------------------------------------------------------------------

By:  

/s/ David Dodd

--------------------------------------------------------------------------------

Name:   DAVID DODD Title:   VICE PRESIDENT By:  

/s/ Mikhail Faybusovich

--------------------------------------------------------------------------------

Name:   MIKHAIL FAYBUSOVICH Title:   ASSOCIATE

 

Dated as of September     , 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

GENERAL ELECTRIC CAPITAL CORPORATION

--------------------------------------------------------------------------------

(NAME OF LENDER)

By:  

/s/ Parminder Atwal

--------------------------------------------------------------------------------

Name:   PARMINDER ATWAL Title:   DULY AUTHORIZED SIGNATORY

 

Dated as of September     , 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

CALYON New York Branch, as a Lender By:  

/s/ Charles Heidsieck

--------------------------------------------------------------------------------

Name:   Charles Heidsieck Title:   Managing Director By:  

/s/ Thomas Randolph

--------------------------------------------------------------------------------

Name:   Thomas Randolph Title:   Director

 

Dated as of September 30, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

CIT LENDING SERVICES CORPORATION By:  

/s/ Joice Soendjojo

--------------------------------------------------------------------------------

Name:   Joice Soendjojo Title:   Vice President

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Wachovia Bank, National Association

--------------------------------------------------------------------------------

(NAME OF LENDER)

By:  

/s/ Glenn Edwards

--------------------------------------------------------------------------------

Name:   Glenn Edwards Title:   Managing Director

 

Dated as of September 28, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas

By:  

/s/ Diane F. Rolfe

--------------------------------------------------------------------------------

Name:   Diane F. Rolfe Title:   Vice President By:  

/s/ Lana Gifas

--------------------------------------------------------------------------------

Name:   Lana Gifas Title:   Vice President

 

Dated as of September     , 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

UBS LOAN FINANCE LLC By:  

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:   Wilfred V. Saint Title:   Director By:  

/s/ Richard L. Tavrow

--------------------------------------------------------------------------------

Name:   Richard L. Tavrow Title:   Director

 

Dated as of September     , 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

Merrill Lynch Capital

By:  

/s/ Clare Bailhe

--------------------------------------------------------------------------------

Name:   Clare Bailhe Title:   Director

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

IKB Capital Corp.

--------------------------------------------------------------------------------

(NAME OF LENDER)

By:  

/s/ David Snyder

--------------------------------------------------------------------------------

Name:   DAVID SNYDER Title:   PRESIDENT

 

Dated as of September     , 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Carlyle Loan Opportunity Fund

--------------------------------------------------------------------------------

By:  

/s/ Linda Pace

--------------------------------------------------------------------------------

Name:   LINDA PACE Title:   MANAGING DIRECTOR

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Carlyle Loan Investment Ltd.

--------------------------------------------------------------------------------

By:  

/s/ Linda Pace

--------------------------------------------------------------------------------

Name:   LINDA PACE Title:   MANAGING DIRECTOR

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Carlyle High Yield Partners IV, Ltd.

--------------------------------------------------------------------------------

By:  

/s/ Linda Pace

--------------------------------------------------------------------------------

Name:   LINDA PACE Title:   MANAGING DIRECTOR

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Carlyle High Yield Partners III, Ltd.

--------------------------------------------------------------------------------

By:  

/s/ Linda Pace

--------------------------------------------------------------------------------

Name:   LINDA PACE Title:   MANAGING DIRECTOR

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Carlyle High Yield Partners VI, Ltd.

--------------------------------------------------------------------------------

By:  

/s/ Linda Pace

--------------------------------------------------------------------------------

Name:   LINDA PACE Title:   MANAGING DIRECTOR

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

First Dominion Funding III

--------------------------------------------------------------------------------

(NAME OF LENDER)

By:  

/s/ David H. Lerner

--------------------------------------------------------------------------------

Name:   DAVID H. LERNER Title:   AUTHORIZED SIGNATORY

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Gulf Stream-Compass CLO 2003-1, Ltd. By Gulf Stream Asset Management LLC

As Collateral Manager

--------------------------------------------------------------------------------

(NAME OF LENDER)

By:  

/s/ Barry K. Love

--------------------------------------------------------------------------------

Name:   BARRY K. LOVE Title:   CHIEF CREDIT OFFICER

 

Dated as of September 28, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Gulf Stream-Compass CLO 2004-1, Ltd. By Gulf Stream Asset Management LLC

As Collateral Manager

--------------------------------------------------------------------------------

(NAME OF LENDER)

By:  

/s/ Barry K. Love

--------------------------------------------------------------------------------

Name:   BARRY K. LOVE Title:   CHIEF CREDIT OFFICER

 

Dated as of September 28, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

LCM I LIMITED PARTNERSHIP By:  

Lyon Capital Management LLC,

As Collateral Manager

--------------------------------------------------------------------------------

By:  

/s/ Alexander B. Kenna

--------------------------------------------------------------------------------

Name:   Alexander B. Kenna Title:   Portfolio Manager

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

LCM II LIMITED PARTNERSHIP By:  

Lyon Capital Management LLC,

As Collateral Manager

--------------------------------------------------------------------------------

By:  

/s/ Alexander B. Kenna

--------------------------------------------------------------------------------

Name:   Alexander B. Kenna Title:   Portfolio Manager

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

LCM III, Ltd. By:  

Lyon Capital Management LLC,

As Collateral Manager

--------------------------------------------------------------------------------

By:  

/s/ Alexander B. Kenna

--------------------------------------------------------------------------------

Name:   Alexander B. Kenna Title:   Portfolio Manager

 

Dated as of September 29, 2005



--------------------------------------------------------------------------------

LENDER ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Credit Agreement,
dated as of September 30, 2005 (the “Credit Agreement”), among CONCENTRA INC., a
Delaware corporation (“Holdings”), CONCENTRA OPERATING CORPORATION, a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined, and (ii)
becomes a party thereto, as a Lender, with a Commitment as set forth opposite
the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.

 

Loan Funding VI LLC,

for itself or as agent for

Corporate Loan Funding VI LLC

--------------------------------------------------------------------------------

(NAME OF LENDER)

By:  

/s/ Dean Criares

--------------------------------------------------------------------------------

Name:   Dean Criares Title:   Managing Director

 

Dated as of September     , 2005



--------------------------------------------------------------------------------

 

Annex A

 

PRICING GRID FOR REVOLVING LOANS

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Margin
for Eurodollar
Loans


--------------------------------------------------------------------------------

    Applicable Margin for
ABR Loans


--------------------------------------------------------------------------------

 

> 4.50 to 1.0

   2.25 %   1.25 %

< 4.50 to 1.0 and > 4.0 to 1.0

   2.00 %   1.00 %

< 4.0 to 1.0 and > 3.5 to 1.0

   1.75 %   0.75 %

< 3.5 to 1.0

   1.50 %   0.50 %

 

Changes in the Applicable Margin with respect to the Revolving Loans resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified above, then, until such
financial statements are delivered, the Consolidated Leverage Ratio as at the
end of the fiscal period that would have been covered thereby shall for the
purposes of this definition be deemed to be greater than 4.50 to 1.00.
Notwithstanding anything to the contrary contained in this paragraph or in any
other provision of any Loan Document, for the period from the Closing Date until
the date on which financial statements for the fiscal year ending December 31,
2005 are delivered to the Lenders pursuant to Section 6.1(a)(i), the
Consolidated Leverage Ratio shall for purposes of this paragraph be deemed to be
greater than 4.50 to 1.0. Each determination of the Consolidated Leverage Ratio
pursuant to this Pricing Grid shall be made with respect to (or, in the case of
Consolidated Total Debt, as at the end of) the period of four consecutive fiscal
quarters of the Borrower ending at the end of the period covered by the relevant
financial statements.